 

Exhibit 10.1

 

PURCHASE AGREEMENT

 

March 5, 2015

 

Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.

Wells Fargo Securities, LLC

Imperial Capital, LLC

 

As Representatives of the Initial Purchasers

 

c/o Credit Suisse Securities (USA) LLC

11 Madison Avenue

New York, New York 10010

 

Ladies and Gentlemen:

 

Introductory. Energy XXI Gulf Coast, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $1,450,000,000 aggregate
principal amount of the Company’s 11.000% Senior Second Lien Secured Notes due
2020 (the “Notes”). Credit Suisse Securities (USA) LLC, Deutsche Bank Securities
Inc., Wells Fargo Securities, LLC and Imperial Capital, LLC have agreed to act
as the representatives of the several Initial Purchasers (the “Representatives”)
in connection with the offering and sale of the Notes.

 

The Securities (as defined below) will be issued pursuant to an indenture (the
“Indenture”), to be dated as of the Closing Date (as defined in Section 2
hereof), among the Company, the Guarantors (as defined below) and U.S. Bank,
National Association, as trustee (the “Trustee”). The Notes will be issued only
in book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”).

 

The payment of principal of, premium on, if any, and interest on the Notes will
be unconditionally guaranteed, jointly and severally, (i) on a senior unsecured
basis by Energy XXI Ltd, a limited exempt company organized under the laws of
Bermuda (the “Parent”), (ii) on a senior secured, second-priority basis by
Energy XXI USA, Inc., a Delaware corporation (“Intermediate Holdco”), except
that the guarantee by Intermediate Holdco will be a non-recourse guarantee
limited to the value of (A) the equity interests in the Company that
Intermediate Holdco pledges to secure its Guarantee (as defined below) and (B)
certain assets related to the Grand Isle gathering system that Intermediate
Holdco grants a security interest in to secure its Guarantee, and (iii) on a
senior secured, second-priority basis by the Company’s subsidiaries listed on
the signature page hereto (collectively, the “Subsidiary Guarantors” and
together with Intermediate Holdco, the “Initial Secured Guarantors” and, the
Initial Secured Guarantors, together with the Parent, the “Initial Guarantors”)
pursuant to their guarantees (the “Guarantees”). EPL Oil & Gas, Inc., a Delaware
corporation (“EPL”), and each of its existing subsidiaries (collectively, the
“EPL Entities”) will not initially guarantee the Notes. Any subsidiary of the
Company formed or acquired after the Closing Date and any EPL Entity, in each
case, that executes an additional guarantee in accordance with the terms of the
Indenture (together with the Initial Guarantors, the “Guarantors”) shall be
deemed to be a Guarantor. The Notes and the Guarantees attached thereto are
herein collectively referred to as the “Securities.”

 

 

 

 

As described in the Pricing Disclosure Package and the Final Offering Memorandum
(each as defined herein), the Securities will be secured on a senior
second-priority basis by the liens on certain of the assets of the Company and
the Initial Secured Guarantors, subject to Permitted Liens (as defined under the
caption “Description of Notes” in the Pricing Disclosure Package) as of the
Closing Date, pursuant to:

 

(a)          a collateral trust agreement (the “Collateral Trust Agreement”)
that will be entered into as of the Closing Date among the Company, the Initial
Secured Guarantors, the Trustee and U.S. Bank, National Association, as
collateral trustee for the holders of the Securities and the other Parity Lien
Obligations (as defined under the caption “Description of Notes” in the Pricing
Disclosure Package) (the “Collateral Trustee”);

 

(b)          a senior second-lien pledge and security agreement and irrevocable
proxy (the “Security Agreement”) relating to substantially all tangible and
intangible personal property of the Company and the Subsidiary Guarantors that
will be entered into as of the Closing Date among the Company, the Subsidiary
Guarantors and the Collateral Trustee;

 

(c)          a senior second-lien pledge agreement and irrevocable proxy (the
“Intermediate Holdco Pledge Agreement”) relating to all of Intermediate Holdco’s
Equity Interests (as defined under the caption “Description of Notes” in the
Pricing Disclosure Package) in the Company that will be entered into as of the
Closing Date between Intermediate Holdco and the Collateral Trustee;

 

(d)          a senior second-lien security agreement (the “Intermediate Holdco
Security Agreement”) relating to all of Intermediate Holdco’s right, title and
interest in certain assets relating to the Grand Isle gathering system that will
be entered into as of the Closing Date between Intermediate Holdco and the
Collateral Trustee; and

 

(e)          deeds of trust and mortgages (collectively, the “Mortgages”)
encumbering the interests of the Company and the Subsidiary Guarantors in
certain oil and gas properties described therein (each such property, a
“Mortgaged Property” and, collectively, the “Mortgaged Properties”), to be made
and delivered by the Company and the Subsidiary Guarantors within 60 days of the
Closing Date, in substantially in the form contemplated by the Indenture. The
documents and instruments in clauses (a) through (e) of this paragraph, the
“Collateral Documents”). In addition, to perfect the security interest granted
by the Company and the Subsidiary Guarantors in their respective deposit
accounts and securities accounts, the Company and/or certain Subsidiary
Guarantors will, in accordance with Section 3(o) hereof, enter into certain
control agreements between the applicable depositary bank or securities
intermediary, as applicable, the Collateral Trustee and the Priority Lien Agent
(as defined below) (collectively, the “Control Agreements”).

 

-2-

 

 

In connection with the issuance of the Securities, the Company, EPL and the
guarantors thereto are entering into a Tenth Amendment (the “Amendment”) to that
certain Second Amended and Restated First Lien Credit Agreement dated as of May
5, 2011 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing First Lien Facility” and, as further amended by the
Amendment, the “First Lien Facility”), by and among the Company, EPL, The Royal
Bank of Scotland plc, as administrative agent (in such capacity, the “Credit
Agreement Agent”), and the lenders and other parties party thereto from time to
time. In addition, concurrently with the issuance of the Securities on the
Closing Date, the Company, the Initial Secured Guarantors, the Collateral
Trustee and the Priority Lien Agent are entering into an intercreditor agreement
(the “Intercreditor Agreement”).

 

For purposes of this Agreement, the terms “Collateral” and “Priority Lien Agent”
shall have the meanings assigned to such terms under the heading “Description of
Notes” in the Pricing Disclosure Package and the Final Offering Memorandum.

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package and agrees that the Initial Purchasers may resell,
subject to the conditions set forth herein, all or a portion of the Securities
to purchasers (the “Subsequent Purchasers”) on the terms set forth in the
Pricing Disclosure Package. The Securities are to be offered and sold to or
through the Initial Purchasers without being registered with the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act,” which term, as used herein, includes the rules
and regulations of the Commission promulgated thereunder), in reliance upon
exemptions therefrom. Pursuant to the terms of the Securities and the Indenture,
investors who acquire Securities shall be deemed to have agreed that the
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A under the Securities Act (“Rule
144A”).

 

As used herein, “Time of Sale” means 4:00 p.m. Eastern time, on March 5, 2015.

 

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum, dated March 3, 2015 (the “Preliminary Offering
Memorandum”) and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated March 5, 2015 (the “Pricing Supplement”), attached
hereto as Annex I describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to collectively as the “Pricing Disclosure Package.” The Company
will prepare and deliver to each Initial Purchaser a final offering memorandum
dated the date hereof (the “Final Offering Memorandum”), in accordance with
Section 3(a) hereof.

 

-3-

 

 

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information, if
any, filed prior to the Time of Sale under the Securities Exchange Act of 1934,
as amended (the “Exchange Act,” which term, as used herein, includes the rules
and regulations of the Commission promulgated thereunder) and incorporated by
reference in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) and the Final Offering Memorandum. All references herein to the
terms “amend,” “amendment” or “supplement” with respect to the Final Offering
Memorandum shall be deemed to mean and include all information, if any, filed
after the Time of Sale and in accordance with Section 3(a) hereof, under the
Exchange Act and incorporated by reference in the Final Offering Memorandum.

 

By this agreement (this “Agreement”), the Company hereby confirms its agreements
with the Initial Purchasers as follows:

 

SECTION 1.          Representations and Warranties. Each of the Company and the
Initial Guarantors, jointly and severally, hereby represents, warrants and
covenants to each Initial Purchaser that, as of the date hereof and as of the
Closing Date (with references to the Pricing Disclosure Package applying as of
the Time of Sale and references to the Final Offering Memorandum applying as of
the Closing Date and if provided in any particular subsection below, as of its
date):

 

(a)          No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to the Subsequent Purchasers in the manner contemplated by this
Agreement, the Pricing Disclosure Package and the Final Offering Memorandum to
register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act,”
which term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

 

(b)          No Integration, General Solicitation or Directed Selling Efforts.
None of the Company, the Initial Guarantors, any of their respective affiliates
(as such term is defined in Rule 405 under the Securities Act) (each, an
“Affiliate”) or any person acting on its or any of their behalf (other than the
Initial Purchasers and their Affiliates, as to whom the Company and the Initial
Guarantors make no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the offering or sale of the Securities in a manner that would require the
Securities to be registered under the Securities Act. None of the Company, the
Initial Guarantors, any of their respective Affiliates or any person acting on
its or any of their behalf (other than the Initial Purchasers and their
Affiliates, as to whom the Company and the Initial Guarantors make no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.

 

(c)          Eligibility for Resale under Rule 144A. The Securities will not be,
at the Closing Date, of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated interdealer quotation system within the meaning of Rule 144A.

 

-4-

 

 

(d)          The Pricing Disclosure Package and Final Offering Memorandum.

 

(A)         Neither the Pricing Disclosure Package, as of the Time of Sale, nor
the Final Offering Memorandum, as of its date or (as amended or supplemented in
accordance with Section 3(a), as applicable) as of the Closing Date, contains or
will contain an untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation, warranty and agreement shall not apply to statements
in or omissions from the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto made in reliance upon and in
conformity with information furnished to the Company in writing by the
Representatives expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or any amendment or supplement thereto, as the case may be.

 

(B)         The Pricing Disclosure Package contains, and the Final Offering
Memorandum will contain, all the information specified in, and meeting the
requirements of, Rule 144A.

 

(e)          Company Additional Written Communications. The Company has not
prepared, made, used, authorized, approved or distributed and, without the prior
written consent of the Representatives, will not prepare, make, use, authorize,
approve or distribute any written communication that constitutes an offer to
sell or solicitation of an offer to buy the Securities other than (i) the
Pricing Disclosure Package, (ii) the Final Offering Memorandum and (iii) any
electronic road show or other written communications listed on Annex II attached
hereto, in each case used in accordance with Section 3(a). Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company or the Initial Guarantors in writing by the
Representatives expressly for use in the Pricing Disclosure Package or any
Company Additional Written Communication.

 

(f)          The Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and the Initial Guarantors.

 

-5-

 

 

(g)          Authorization, Execution and Enforceability of the Notes and the
Guarantees. The Notes to be purchased by the Initial Purchasers from the Company
will on the Closing Date be substantially in the form contemplated by the
Indenture, have been duly authorized for issuance and sale pursuant to this
Agreement and the Indenture and, at the Closing Date, will have been duly
executed by the Company and, when authenticated in the manner provided for in
the Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable against it
in accordance with their terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles (regardless of whether enforcement is
considered in a proceeding in equity or at law) and will be entitled to the
benefits of the Indenture. The Guarantees have been duly authorized for issuance
pursuant to this Agreement and the Indenture, and at the Closing Date, will have
been duly executed by each of the Initial Guarantors and, when the Indenture has
been duly authorized, executed and delivered by the Company and the Trustee and
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Initial Guarantors, enforceable against the respective Initial
Guarantors in accordance with their terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (regardless of whether
enforcement is considered in a proceeding in equity or at law) and will be
entitled to the benefits of the Indenture.

 

(h)          Authorization, Execution and Enforceability of the Indenture. The
Indenture has been duly authorized by the Company and the Initial Guarantors
and, at the Closing Date, will have been duly executed and delivered by the
Company and the Initial Guarantors and, assuming the due authorization,
execution and delivery thereof by the other parties thereto, will constitute a
valid and binding agreement of the Company and the Initial Guarantors,
enforceable against the Company and the Initial Guarantors in accordance with
its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and except as rights to indemnification may be
limited by applicable law.

 

(i)          Collateral Documents; Intercreditor Agreement. Each of (i) the
Collateral Trust Agreement, the Security Agreement, the Intermediate Holdco
Pledge Agreement, the Intermediate Holdco Security Agreement and the
Intercreditor Agreement has been duly authorized, executed and delivered by each
of the Company and the Initial Secured Guarantors party thereto and (ii) the
Mortgages and the Control Agreements have been duly authorized by the Company
and the Initial Secured Guarantors party thereto and, when executed and
delivered by each of the Company and the Initial Secured Guarantors party
thereto, and, assuming due authorization, execution and delivery thereof by the
other parties thereto, each of the Collateral Documents, the Control Agreements
and the Intercreditor Agreement will constitute a valid and binding agreement of
the Company and the Initial Secured Guarantors party thereto, enforceable
against the Company and the Initial Secured Guarantors party thereto in
accordance with its terms, and, upon delivery of the applicable Collateral
Documents to the Collateral Trustee, the Collateral Documents will be sufficient
to create valid security interests in or trusts or mortgages on and liens on the
Collateral, enforceable in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law).

 

-6-

 

 

(j)          Security Interest. Upon (i) the Initial Purchasers’ payment for the
Securities in accordance with the terms hereof and (ii) the filing of the
appropriate Uniform Commercial Code (“UCC”) financing statements and the taking
of other actions, in each case as further described herein, in the Collateral
Documents and in the Indenture, the security interests of the Collateral Trustee
for the benefit of the holders of the Securities and the liens on the rights of
the Company and the Initial Secured Guarantors in the Collateral will be a valid
and perfected security interest in all Collateral that can be perfected by the
filing of a UCC-1 financing statement under the UCC as in effect in any
applicable jurisdiction, and the liens will have the priority described in the
Pricing Disclosure Package and the Final Offering Memorandum subject to
Permitted Liens, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law). As of the Closing Date, the filing of all
necessary UCC financing statements in the proper filing offices, will have been
duly made or taken and will be in full force and effect, in each case, to the
extent required by the applicable Collateral Document. As of the Closing Date,
the Collateral Trustee shall have possession and control of all Collateral for
which the Collateral Documents require such possession or control as of the
Closing Date, in accordance with the terms of the Collateral Documents and
subject to the Intercreditor Agreement. Upon the due execution and delivery of
the Mortgages, each of the Mortgages will be effective to create a valid and
perfected trust or mortgage lien, as applicable, in favor of the Collateral
Trustee in all the right, title and interest of the Company and the Subsidiary
Guarantors in the Mortgaged Property described therein, subject to Permitted
Liens, and each such Mortgage, upon recording in the proper recorders’ offices
or appropriate public records and upon payment of the mortgage recording fees
and taxes in respect thereof, will constitute constructive notice to third
parties of the lien of such Mortgage and each of the trust or mortgage liens, as
applicable, will have the priority described in the Pricing Disclosure Package
and the Final Offering Memorandum subject to Permitted Liens. Upon recording of
the Mortgages in the proper recorders’ offices or appropriate public records
with respect to the Collateral described therein constituting as-extracted
collateral (as defined in the UCC) and fixtures (as defined in the UCC) (the
“Mortgage Personal Property Collateral”), the security interests of the
Collateral Trustee for the benefit of the holders of the Securities and the
liens on the rights of the Company and the Subsidiary Guarantors in the Mortgage
Personal Property Collateral will constitute valid, perfected security interest
in the Personal Property Collateral, subject to Permitted Liens. Upon the due
execution and delivery of the Control Agreements, the Collateral Trustee will
have a valid and perfected security interest in the deposit accounts and/or
securities accounts described therein, subject to Permitted Liens.

 

(k)          Descriptions of the Securities, the Indenture, the Collateral
Documents and the Intercreditor Agreement. The Securities, the Indenture, the
Collateral Documents and the Intercreditor Agreement will conform in all
material respects to the respective descriptions thereof contained in the
Pricing Disclosure Package and the Final Offering Memorandum.

 

(l)          Capitalization. As of December 31, 2014, the Company had an
authorized and outstanding capitalization as set forth in the Pricing Disclosure
Package and the Final Offering Memorandum. Intermediate Holdco directly owns all
of the issued and outstanding capital stock of the Company.

 

-7-

 

 

(m)          Formation. The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the state of
Delaware, with full corporate power and authority to (A) own, lease and operate
its properties and conduct its business as described in the Pricing Disclosure
Package and the Final Offering Memorandum, (B) execute and deliver this
Agreement and the Indenture, (C) issue, sell and deliver the Notes as
contemplated herein and (D) execute, deliver and perform its obligations under
the Intercreditor Agreement and each of the Collateral Documents to which it is
a party. Each of the Initial Guarantors and EPL Entities has been duly
incorporated or formed and is currently existing as a corporation, limited
liability company or limited exempt company, as applicable, and is in good
standing under the laws of the jurisdiction of its incorporation or
organization, with full corporate or limited liability company power and
authority to (i) own, lease and operate its properties and to conduct its
business as currently conducted or as it is proposed to be conducted as
described in the Pricing Disclosure Package and the Final Offering Memorandum
and (ii) execute, deliver and perform its obligations under the Intercreditor
Agreement and each of the Collateral Documents to which it is a party.

 

(n)          Foreign Qualification. Each of the Company, the Initial Guarantors
and the EPL Entities is duly qualified to do business as a corporation or
limited liability company and is in good standing in each jurisdiction where the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified and in good
standing would not, individually or in the aggregate, either (i) have a material
adverse effect on the business, properties, financial condition, results of
operations or prospects of the Company, the Initial Guarantors and the EPL
Entities, taken as a whole or (ii) prevent or materially interfere with
consummation of the transactions contemplated hereby (the occurrence of any such
effect or any such prevention or interference or any such result described in
the foregoing clauses (i) and (ii) being herein referred to as a “Material
Adverse Effect”).

 

(o)          Subsidiaries. The Company does not have any subsidiaries other than
as set forth on Schedule B hereto that, individually or in the aggregate, would
be deemed to be a “significant subsidiary” as such term is defined in Rule 405
of the Securities Act (the “Subsidiaries”); the Company, directly or indirectly,
owns all of the issued and outstanding capital stock or membership interests of
each of the Subsidiaries; other than the capital stock or membership interests
of the Subsidiaries, the Company does not own, directly or indirectly, any
shares of stock or any other equity interests or long-term debt securities of
any corporation, firm, partnership, joint venture, association or other entity;
complete and correct copies of the Memorandum of Association, By-Laws,
Certificate of Incorporation or Certificate of Designation or any of the
organizational documents (collectively “Organizational Documents”) of the
Company, the Parent, Intermediate Holdco and each of the Subsidiaries and all
amendments thereto have been delivered to the Representatives; all of the
outstanding shares of capital stock or membership interests of each of the
Company and the Subsidiaries have been duly authorized and validly issued, are
fully paid and non-assessable, have been issued in compliance with all
applicable securities laws, were not issued in violation of any preemptive
right, resale right, right of first refusal or similar right and, except for (i)
as of the date hereof, liens pursuant to the Existing First Lien Facility and
(ii) as of the Closing Date, liens pursuant to the First Lien Facility and the
Intercompany Loan, to be dated as of May 12, 2015, by and among Energy Gulf
Coast, Inc. and EPL Oil & Gas, Inc., are owned by the Intermediate Holdco or the
Company, as applicable, subject to no security interest, other encumbrance or
adverse claims; and no options, warrants or other rights to purchase, agreements
or other obligations to issue or other rights to convert any obligation into
shares of capital stock or ownership interests in the Company or the
Subsidiaries are outstanding.

 

-8-

 

 

(p)          No Existing Default. None of the Company, the Parent, Intermediate
Holdco or any of the Subsidiaries is in breach or violation of or in default
under (nor has any event occurred which, with notice, lapse of time or both,
would result in any breach or violation of, constitute a default under or give
the holder of any indebtedness (or a person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (A) its Organizational Documents, or (B) any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound or
affected, or (C) any federal, state, local or foreign law, regulation or rule,
or (D) any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority, or (E) any decree, judgment or order
applicable to it or any of its properties, except for such breaches, violations
or defaults pursuant to subsection (B), (C), (D) or (E) as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(q)          Solvency. Immediately after the Closing Date, the Company,
Intermediate Holdco, Parent and the Subsidiaries, taken as a whole (after giving
effect to the issuance of the Securities, the Amendment and the other
transactions related thereto as described in the Final Offering Memorandum) will
be Solvent. As used in this paragraph, the term “Solvent” means, with respect to
a particular date, that on such date (i) the present fair market value (or
present fair saleable value) of the assets of the Company, Intermediate Holdco,
Parent and the Subsidiaries are not less than the total amount required to pay
the probable liabilities of the Company, Intermediate Holdco, Parent and the
Subsidiaries on their total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (ii) the Company, Intermediate
Holdco, Parent and the Subsidiaries are able to realize upon their assets and
pay their debts and other liabilities, contingent obligations and commitments as
they mature and become due in the normal course of business, (iii) assuming the
sale of the Notes as contemplated by this Agreement, the Pricing Disclosure
Package and the Final Offering Memorandum, the Company, Intermediate Holdco,
Parent and the Subsidiaries are not incurring debts or liabilities beyond their
ability to pay as such debts and liabilities mature and (iv) the Company,
Intermediate Holdco, Parent and the Subsidiaries are not engaged in any business
or transaction, and are not about to engage in any business or transaction, for
which their property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which the
Company, Intermediate Holdco, Parent and the Subsidiaries are engaged. In
computing the amount of such contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount that, in the light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

-9-

 

 

(r)          No Conflicts. The execution, delivery and performance of this
Agreement, the Indenture, the Collateral Documents, the Control Agreements and
the Intercreditor Agreement, the issuance and sale of the Securities, and the
consummation of the transactions contemplated hereby and thereby will not
conflict with, result in any breach or violation of or constitute a default
under (nor constitute any event which, with notice, lapse of time or both, would
result in any breach or violation of, constitute a default under or give the
holder of any indebtedness (or a person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (or result in the creation or imposition of a lien,
charge or encumbrance on any property or assets of the Company, Intermediate
Holdco or any Subsidiary pursuant to) (A) the Organizational Documents of the
Parent, Intermediate Holdco, the Company or any of the Subsidiaries, or (B) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Parent, Intermediate Holdco, the Company or any of the
Subsidiaries is a party or by which any of them or any of their respective
properties may be bound or affected, or (C) any federal, state, local or foreign
law, regulation or rule, or (D) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority or (E) any decree,
judgment or order applicable to the Parent, Intermediate Holdco, the Company or
any of the Subsidiaries or any of their respective properties, except for such
breaches, violations or defaults pursuant to subsection (B), (C), (D) or (E) as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(s)          No Consents. Assuming the accuracy of the representations,
warranties and covenants of the Initial Purchasers set forth herein and except
for (i) such consents, approvals, authorizations, registrations or
qualifications as may be required under the Securities Act or the securities law
of the several states of the United States with respect to the purchase and
distribution of the Securities by the Initial Purchasers, (ii) such consents
that have been, or prior to the Closing Date and the Time of Sale will be,
obtained, and (iii) such consents that, if not obtained, would not, individually
or in the aggregate, have a Material Adverse Effect, and no approval,
authorization, consent or order of or filing with any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency,
or of or with any self-regulatory organization or other non-governmental
regulatory authority, or approval of the stockholders of the Company or the
Parent, is required in connection with (A) the issuance and sale of the
Securities or the consummation of the transactions contemplated hereby or (B)
the execution, delivery and performance by the Company and the Initial Secured
Guarantors of the Collateral Documents, the Control Agreements and the
Intercreditor Agreement.

 

(t)          Authority to Conduct Business. Each of the Company, the Initial
Guarantors and the EPL Entities has all necessary licenses, authorizations,
consents and approvals and has made all necessary filings required under any
applicable law, regulation or rule, and has obtained all necessary licenses,
authorizations, consents and approvals from other persons, in order to conduct
their respective businesses; neither the Company nor any of the Initial
Guarantors or any of the EPL Entities is in violation of, or in default under,
or has received notice of any proceedings relating to revocation or modification
of, any such license, authorization, consent or approval or any federal, state,
local or foreign law, regulation or rule or any decree, order or judgment
applicable to the Company, any Initial Guarantor or any EPL Entity, except where
such violation, default, revocation or modification would not, individually or
in the aggregate, have a Material Adverse Effect.

 

-10-

 

 

(u)          No Legal Action. There are no actions, suits, claims,
investigations or proceedings pending or, to the Company’s knowledge, threatened
to which the Company or the Initial Guarantors or the EPL Entities or any of
their respective properties is or would be subject at law or in equity, before
or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority,
except any such action, suit, claim, investigation or proceeding which, if
resolved adversely to the Company, any Initial Guarantor or any EPL Entity,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(v)         Auditors.

 

(i)          UHY LLP, whose reports on (i) the consolidated financial statements
of the Parent and the Subsidiaries and (ii) the consolidated financial
statements of the Company, are included or incorporated by reference in the
Pricing Disclosure Package and the Final Offering Memorandum, are independent
registered public accountants as required by the Securities Act and by the rules
of the Public Company Accounting Oversight Board.

 

(ii)         BDO USA, LLP, who has reviewed certain condensed consolidated
financial statements of the Parent included or incorporated by reference in the
Pricing Disclosure Package and the Final Offering Memorandum, is an independent
registered public accountant as required by the Securities Act and by the rules
of the Public Company Accounting Oversight Board.

 

(iii)        PricewaterhouseCoopers LLP (“PWC”), whose reports on the
consolidated financial statements of EPL are included or incorporated by
reference in the Pricing Disclosure Package and the Final Offering Memorandum,
are independent registered public accountants as required by the Securities Act
and by the rules of the Public Company Accounting Oversight Board.

 

(w)          Financial Statements. The financial statements of the Parent
included or incorporated by reference in the Pricing Disclosure Package and the
Final Offering Memorandum, together with the related notes and schedules,
present fairly the consolidated financial position of the Parent and its
consolidated subsidiaries or the Company and its consolidated subsidiaries, as
the case may be, as of the dates indicated and the consolidated results of
operations, comprehensive income, stockholders’ equity and cash flows of the
Parent and its consolidated subsidiaries or the Company and its consolidated
subsidiaries, as the case may be, for the periods specified and have been
prepared in compliance with the requirements of the Securities Act and Exchange
Act and in conformity with U.S. generally accepted accounting principles applied
on a consistent basis during the periods involved; the financial statements of
EPL included or incorporated by reference in the Pricing Disclosure Package and
the Final Offering Memorandum, together with the related notes and schedules,
present fairly the consolidated financial position of EPL and its consolidated
subsidiaries as of the dates indicated and the consolidated results of
operations, comprehensive income, stockholders’ equity and cash flows of EPL and
its consolidated subsidiaries for the periods specified and have been prepared
in compliance with the requirements of the Securities Act and Exchange Act and
in conformity with U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved; all pro forma financial statements
or data included or incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum comply in all material respects with the
requirements of the Securities Act and the Exchange Act, and the assumptions
used in the preparation of such pro forma financial statements and data are
reasonable, the pro forma adjustments used therein are appropriate to give
effect to the transactions or circumstances described therein and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements and data; the other financial and statistical
data contained or incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum are accurately and fairly presented and
prepared on a basis consistent with the financial statements and books and
records of the Parent, EPL and the Company; there are no financial statements
(historical or pro forma) that would be required to be included or incorporated
by reference in a prospectus filed with the Commission under the Securities Act
that are not included or incorporated by reference as required; the Parent,
Intermediate Holdco, the Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not described in the Pricing Disclosure Package and the
Final Offering Memorandum.

 

-11-

 

 

(x)          No Material Changes. Subsequent to December 31, 2014, there has not
been (i) any material adverse change, or any development involving a prospective
material adverse change, in the business, properties, management, financial
condition or results of operations of the Company, the Initial Guarantors and
the EPL Entities, taken as a whole, (ii) any transaction which is material to
Company, the Initial Guarantors and the EPL Entities, taken as a whole, (iii)
any obligation or liability, direct or contingent (including any off-balance
sheet obligations), incurred by the Company, any Initial Guarantor or any EPL
Entity, which is material to the Company, the Initial Guarantors and the EPL
Entities, taken as a whole, (iv) any material change in the capital stock or
outstanding indebtedness of the Company, any Initial Guarantor or any EPL Entity
or (v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company, any Initial Guarantor or any EPL Entity, in each
case other than as described in the Pricing Disclosure Package and the Final
Offering Memorandum.

 

(y)          Investment Company. None of the Company, any Initial Guarantor or
any EPL Entity is, and at no time during the Distribution Period (as defined
herein) will any of them be, and, after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof, none of them will
be, an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

 

-12-

 

 

(z)          Title to Assets. The Company, the Parent, Intermediate Holdco and
each of the Subsidiaries have a good and valid title to their respective Oil and
Gas Properties evaluated in the Initial Reserve Report (as defined under the
caption “Description of Notes” in the Pricing Disclosure Package) that is free
from reasonable doubt, is superior to any other titles and claims with respect
to such property, and could not be reasonably expected to expose the party who
holds such title to the hazards of litigation with respect to the validity and
priority of such title, and good and marketable title to the other real and
personal property reflected in the Pricing Disclosure Package and the Final
Offering Memorandum as being owned by any of them, free and clear of all liens,
claims, security interests or other encumbrances, except, in each case, (A) as
described in the Pricing Disclosure Package and the Final Offering Memorandum,
(B) (1) as of the date hereof, Liens arising under the Existing First Lien
Facility and (2) at the Closing Date, Liens arising under the First Lien
Facility and Liens securing the Notes and the Guarantees, (C) Permitted Liens or
(D) Liens or minor title irregularities that do not, individually or in the
aggregate, materially affect the value of such properties, taken as a whole, or
materially interfere with the use made or proposed to be made of such
properties, taken as a whole, by the Company, Intermediate Holdco, the Parent
and the Subsidiaries; all the property described in the Pricing Disclosure
Package and the Final Offering Memorandum as being held under lease by the
Parent, Intermediate Holdco, the Company or a Subsidiary is held thereby under
valid, subsisting and enforceable leases, except (i) as described, and subject
to limitations contained, in the Pricing Disclosure Package and the Final
Offering Memorandum or (ii) such as do not materially interfere with the use of
such properties, taken as a whole, as they have been used in the past and are
proposed to be used in the future as described in the Pricing Disclosure Package
and the Final Offering Memorandum; the working interests derived from oil, gas
and mineral leases or mineral interests which constitute a portion of the real
property held or leased by the Parent, Intermediate Holdco, the Company and the
Subsidiaries reflect in all material respects the right of the Parent,
Intermediate Holdco, the Company and the Subsidiaries to explore, develop or
produce hydrocarbons from such real property, and the care taken by the Parent,
Intermediate Holdco, the Company and the Subsidiaries with respect to acquiring
or otherwise procuring such leases or other property interests was generally
consistent with standard industry practices in the areas in which the Parent,
Intermediate Holdco, the Company and the Subsidiaries operate for acquiring or
procuring leases and interests therein to explore, develop or produce
hydrocarbons.

 

(aa)         Labor. None of the Parent, Intermediate Holdco, the Company or any
of the Subsidiaries is engaged in any unfair labor practice; except for matters
which would not, individually or in the aggregate, have a Material Adverse
Effect, (i) there is (A) no unfair labor practice complaint pending or, to the
Company’s knowledge, threatened against the Parent, the Company or any of the
Subsidiaries before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or, to the Company’s knowledge, threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Parent, the Company or any of the Subsidiaries and (C) no union
representation dispute currently existing concerning the employees of the
Parent, the Company or any of the Subsidiaries, (ii) to the Company’s knowledge,
no union organizing activities are currently taking place concerning the
employees of the Parent, the Company or any of the Subsidiaries and (iii) there
has been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of the Employee Retirement Income Security Act of
1974, as amended, or the rules and regulations promulgated thereunder concerning
the employees of the Parent, the Company or any of the Subsidiaries.

 

-13-

 

 

(bb)         Environmental Matters. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect: (i) the Parent, Intermediate
Holdco, the Company and the Subsidiaries and their respective properties, assets
and operations are in compliance with, and the Parent, Intermediate Holdco, the
Company and each of the Subsidiaries hold all permits, authorizations and
approvals required under, Environmental Laws (as defined below); (ii) there are
no events, conditions or circumstances known to the Company that would
reasonably be expected to give rise to any costs or liabilities to the Parent,
the Company or any Subsidiary under Environmental Laws; and (iii) none of the
Parent, Intermediate Holdco, the Company or any of the Subsidiaries has received
any written notice of an action, suit, claim, investigation, notice of
violation, judgment, order or proceeding, in each case relating to any liability
under any Environmental Law or any release or, to the Company’s knowledge,
threatened release of any Hazardous Materials (as defined below) by the Parent,
Intermediate Holdco, the Company or any of the Subsidiaries (as used herein,
“Environmental Law” means any federal, state or local law, statute, ordinance,
rule (including, without limitation, rules of common law), regulation, order,
decree, judgment, injunction, permit, license, authorization or other legally
enforceable binding requirement relating to health or safety (to the extent such
health or safety relates to exposure to Hazardous Materials) or the protection
of the environment or natural resources, including those relating to the
distribution, generation, treatment, storage, disposal, transportation or
release of Hazardous Materials, and “Hazardous Materials” means any material
(including, without limitation, pollutants, contaminants, hazardous or toxic
substances or wastes) that is regulated by or that gives rise to liability under
any Environmental Law).

 

(cc)         Tax Returns. All tax returns required to be filed by the Parent,
Intermediate Holdco, the Company or any of the Subsidiaries have been timely
filed, and all taxes and other assessments of a similar nature (whether imposed
directly or through withholding) including any interest, additions to tax or
penalties applicable thereto due or claimed to be due from such entities have
been timely paid, other than those being contested in good faith and for which
adequate reserves have been provided.

 

(dd)         Insurance Coverage. The Parent, Intermediate Holdco, the Company
and each of the Subsidiaries maintain insurance covering their respective
properties, operations, personnel and businesses as the Company reasonably deems
adequate; such insurance insures against such losses and risks to an extent
which the Company believes is adequate in accordance with customary industry
practice to protect the Parent, Intermediate Holdco, the Company and the
Subsidiaries and their respective businesses; all such insurance is fully in
force on the date hereof and will be fully in force at the time of purchase and
each additional time of purchase, if any, except as described in the Pricing
Disclosure Package and the Final Offering Memorandum; none of the Parent, the
Company or any Subsidiary has reason to believe that it will not be able to
renew any such insurance as and when such insurance expires.

 

(ee)         No Contract Termination. None of the Parent, Intermediate Holdco,
the Company or any Subsidiary has sent or received any communication regarding
termination of, or intent not to renew, any of the contracts or agreements
referred to or described in the Pricing Disclosure Package or the Final Offering
Memorandum, no such termination or non-renewal has been threatened by the
Parent, the Company or any Subsidiary or, to the Company’s knowledge, any other
party to any such contract or agreement.

 

(ff)         Maintenance of Internal Controls. The Parent, Intermediate Holdco,
the Company and each of the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Final Offering
Memorandum and the Pricing Disclosure Package fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

-14-

 

 

(gg)         Disclosure and Control Procedures. The Parent and EPL have
established and maintain and evaluate “disclosure controls and procedures” (as
such term is defined in Rule 13a-15 and 15d-15 under the Exchange Act) and
“internal control over financial reporting” (as such term is defined in Rule
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Parent and EPL, including their respective consolidated subsidiaries, is made
known to the Parent’s and EPL’s respective Chief Executive Officer and its Chief
Financial Officer by others within those entities, and such disclosure controls
and procedures are effective to perform the functions for which they were
established; the Parent’s and EPL’s independent registered public accountants
and the Audit Committee of the Board of Directors of the Parent and EPL,
respectively, have been advised of: (i) all significant deficiencies, if any, in
the design or operation of internal controls which could adversely affect the
Parent’s or EPL’s ability, respectively, to record, process, summarize and
report financial data; and (ii) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Parent’s or EPL’s
internal controls, respectively; all “significant deficiencies” and “material
weaknesses” (as such terms are defined in Rule 1-02(a)(4) of Regulation S-X
under the Act) of the Parent or EPL, if any, have been identified to the
Parent’s or EPL’s independent registered public accountants, respectively, and
are disclosed in the Pricing Disclosure Package and the Final Offering
Memorandum; since the date of the most recent evaluation of such disclosure
controls and procedures and internal controls, there have been no significant
changes in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses; the principal executive officers (or their
equivalents) and principal financial officers (or their equivalents) of the
Parent and EPL have made all certifications required by the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”) and any related rules and regulations
promulgated by the Commission, and the statements contained in each such
certification are complete and correct; the Parent, EPL and the Parent’s and
EPL’s respective directors and officers are each in compliance in all material
respects with all applicable effective provisions of the Sarbanes-Oxley Act and
the rules and regulations of the Commission promulgated thereunder.

 

(hh)         XBRL. The interactive data in eXtensible Business Reporting
Language incorporated by reference in the Pricing Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(ii)         Forward Looking Statements. Each “forward-looking statement”
(within the meaning of Section 27A of the Act or Section 21E of the Exchange
Act) contained or incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum has been made or reaffirmed with a reasonable
basis and in good faith.

 

-15-

 

 

(jj)         Statistical or Market-Related Data. All statistical or
market-related data included or incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum are based on or derived
from sources that the Company reasonably believes to be reliable and accurate.

 

(kk)         Illegal Payments. None of the Parent, Intermediate Holdco, the
Company or any of the Subsidiaries nor, to the Company’s knowledge, any employee
or agent of the Parent, the Company or any Subsidiary has made any payment of
funds of the Company or any Subsidiary or received or retained any funds in
violation of any law, rule or regulation (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention of
funds is of a character required to be disclosed in Pricing Disclosure Package
and the Final Offering Memorandum.

 

(ll)         Money Laundering Laws. The operations of the Parent, the Company
and the Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator or nongovernmental
authority involving the Parent, the Company or any of the Subsidiaries with
respect to the Money Laundering Laws is pending or, to the Company’s knowledge,
threatened.

 

(mm)         OFAC Sanctions. None of the Parent, the Company or any of the
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or Affiliate of the Parent, the Company or any of the Subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“Sanctions”); and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities contemplated hereby, or lend, contribute or otherwise make available
such proceeds to the Parent, any Subsidiary, joint venture partner or other
person or entity for the purpose of financing the activities of any person
currently subject to any Sanctions.

 

(nn)         Independent Petroleum Engineers. Netherland, Sewell & Associates,
Inc. (“NSAI”), (i) who audited the reserve estimates of oil and gas reserves
prepared by the Parent and the Subsidiaries as of June 30, 2014 referenced in
the Pricing Disclosure Package and the Final Offering Memorandum (the “2014
Audit Report”), (ii) who audited the reserve estimates of oil and gas reserves
prepared by the Parent and the Subsidiaries as of June 30, 2013 referenced in
the Pricing Disclosure Package and the Final Offering Memorandum (the “2013
Audit Report”), (iii) whose report regarding the oil and gas reserves of the
Parent and the Subsidiaries as of June 30, 2012 (the “2012 Reserve Report”) is
referenced in the Pricing Disclosure Package and the Final Offering Memorandum,
(iv) whose report regarding the oil and gas reserves of EPL as of June 30, 2014
(the “EPL Reserve Report” and, together with the 2014 Audit Report, the 2013
Audit Report and the 2012 Reserve Report, the “Reserve Reports”) is referenced
in the Pricing Disclosure Package and the Final Offering Memorandum and (iv) who
has delivered the letters referenced in Section 5(n) hereof, was, as of the date
of such Reserve Reports, and is, as of the date hereof, an independent
engineering firm with respect to the Parent and EPL.

 

-16-

 

 

(oo)         Information Underlying Reserve Reports.

 

(A)         (i) The factual information underlying the estimates of proved oil
and gas reserves of the Parent and the Subsidiaries as of June 30, 2014, which
was supplied by the Parent and the Subsidiaries to NSAI for the purposes of
auditing such reserve information, (ii) the factual information underlying the
estimates of proved oil and gas reserves of the Parent and the Subsidiaries as
of June 30, 2013, which was supplied by the Parent and the Subsidiaries to NSAI
for the purposes of auditing such reserve information, (iii) the factual
information underlying the proved estimates of oil and gas reserves of the
Parent and the Subsidiaries as of June 30, 2012, which was supplied by the
Parent and the Subsidiaries to NSAI for the purposes of preparing the 2012
Reserve Report, and (iv) the factual information underlying the estimates of
proved oil and gas reserves of EPL and its subsidiaries as of June 30, 2014,
which was supplied by EPL and its subsidiaries to NSAI for the purposes of
preparing the EPL Reserve Report, in each case, including, without limitation,
production volumes, costs of operation and development, current prices for
production, agreements relating to current and future operations and sales of
production, was true and correct in all material respects on the dates such
estimates were made and such information was supplied and was prepared in
accordance with customary industry practices; other than normal production of
the reserves and intervening market commodity price fluctuations, the Parent and
the Subsidiaries are not aware of any facts or circumstances that would result
in a material adverse change in such reserves as of June 30, 2014, June 30, 2013
or June 30, 2012, respectively, or the present value of future net cash flows
therefrom, respectively, as described in the Pricing Disclosure Package and the
Final Offering Memorandum and as reflected in the Reserve Reports; and estimates
of such reserves and present values as of June 30, 2014, June 30, 2013 and June
30, 2012, respectively, as described in the Pricing Disclosure Package and the
Final Offering Memorandum and reflected in the Reserve Reports comply in all
material respects with the applicable requirements of Regulation S-X and Subpart
1200 of Regulation S-K under the Securities Act.

 

(B)         (i) The information underlying the estimates of proved oil and gas
reserves of the Parent and the Subsidiaries as of December 31, 2014 included in
the Pricing Disclosure Package and the Final Offering Memorandum, (ii) the
information underlying the estimates of proved oil and gas reserves of the
Company and the Subsidiaries (excluding the EPL Entities) as of December 31,
2014 and June 30, 2014 included in the Pricing Disclosure Package and the Final
Offering Memorandum, and (iii) the information underlying the estimates of
proved oil and gas reserves of EPL and its subsidiaries as of December 31, 2014
included in the Pricing Disclosure Package and the Final Offering Memorandum, in
each case, including, without limitation, production volumes, costs of operation
and development, current prices for production, agreements relating to current
and future operations and sales of production, was true and correct in all
material respects on the dates such estimates were made and such information was
supplied and was prepared in accordance with customary industry practices; other
than normal production of the reserves and intervening market commodity price
fluctuations, the Parent and the Subsidiaries are not aware of any facts or
circumstances that would result in a material adverse change in the reserves as
of December 31, 2014 (or, in the case of the estimates of proved oil and gas
reserves of the Company and the Subsidiaries (excluding the EPL Entities) as of
December 31, 2014 and June 30, 2014 or EPL and its subsidiaries as of December
31, 2014), or the present value of future net cash flows therefrom, as described
in the Pricing Disclosure Package and the Final Offering Memorandum and as
reflected in the Reserve Reports; and, except as expressly disclosed in the
Pricing Disclosure Package and the Final Offering Memorandum, estimates of such
reserves and present values as of December 31, 2014 (or, in the case of the
estimates of proved oil and gas reserves of the Company and the Subsidiaries
(excluding the EPL Entities) as of December 31, 2014 and June 30, 2014 or EPL
and its subsidiaries, as of December 31, 2014) as described in the Pricing
Disclosure Package and the Final Offering Memorandum and reflected in the
Reserve Reports comply in all material respects with the applicable requirements
of Regulation S-X and Subpart 1200 of Regulation S-K under the Securities Act.

 

-17-

 

 

(pp)         Gas Imbalances; Prepayments. On a net basis there are no gas
imbalances, take-or-pay or other prepayments that would require the Company or
any of the Subsidiaries to deliver hydrocarbons produced from the oil and gas
properties at some future time without then or thereafter receiving full payment
therefor exceeding one-half bcf of gas (on an mcf equivalent basis) in the
aggregate, other than as would not result in a Material Adverse Effect.

 

(qq)         Subsidiary Distributions. No Subsidiary is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such Subsidiary’s capital stock, from repaying the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company, except as described in the Pricing Disclosure
Package and the Final Offering Memorandum.

 

(rr)         Finder’s or Broker’s or Agent’s Commissions. Except pursuant to
this Agreement, neither the Company nor any of the Initial Guarantors has
incurred any liability for any finder’s or broker’s fee or agent’s commission in
connection with the execution, delivery and performance of this Agreement.

 

(ss)         Price Stabilization or Manipulation. None of the Parent, the
Company or any of the Subsidiaries or any of their respective directors,
officers, Affiliates or controlling persons has taken, directly or indirectly,
any action designed, or which has constituted or might reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

 

Any certificate signed by an officer of the Company or any Initial Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Initial Guarantor to each Initial Purchaser as to the matters set forth therein.

 

-18-

 

 

SECTION 2.          Purchase, Sale and Delivery of the Securities.

 

(a)          The Securities. Each of the Company and the Initial Guarantors
agrees to issue and sell to the Initial Purchasers all of the Securities, and
the Initial Purchasers agree, severally and not jointly, to purchase from the
Company and the Initial Guarantors the aggregate principal amount of Securities
set forth opposite their names on Schedule A at a purchase price of 94.313% of
the principal amount thereof, payable on the Closing Date, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
and subject to the conditions thereto, herein set forth.

 

(b)          The Closing Date. Delivery of certificates for the Securities to be
purchased by the Initial Purchasers and payment therefor shall be made at the
offices of Baker Botts L.L.P., 910 Louisiana, Houston, Texas 77002 (or such
other place as may be agreed to by the Company and the Representatives at 9:00
a.m. Eastern time, on March 12, 2015, or such other time and date as the
Representatives shall designate by notice to the Company and the Company shall
agree to (the time and date of such closing are called the “Closing Date”).

 

(c)          Delivery of the Securities. On the Closing Date, the Company shall
deliver, or cause to be delivered, to the Representatives for the accounts of
the several Initial Purchasers certificates in global form representing the
Notes against payment of the purchase price by wire transfer of immediately
available funds to the account specified by the Company. The global certificates
for the Notes shall be in such denominations and registered in the name of Cede
& Co., as nominee of the Depositary.

 

(d)          Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:

 

(i)          it will offer and sell Securities only to persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A;

 

(ii)         it is a Qualified Institutional Buyer within the meaning of Rule
144A; and

 

(iii)        it will not offer or sell Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.

 

(e)          Exemption from Registration. Each Initial Purchaser acknowledges
that it is purchasing the Securities pursuant to a private sale exemption from
registration under the Act, and that the Securities have not been registered
under the Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except pursuant to an exemption from
the registration requirements of the Securities Act. Each Initial Purchaser,
severally and not jointly, represents, warrants and covenants to the Company
that:

 

(i)          Neither it, nor any person acting on its behalf, has or will
solicit offers for, or offer or sell, the Securities by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Act, and it has and will solicit offers
for the Securities only from, and will offer and sell the Securities only to
persons contemplated by Section 2(d)(i) above.

 

-19-

 

 

(ii)         The Initial Purchasers agree that they and each of their Affiliates
will not offer or sell the Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule
502(c), including, but not limited to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio. The Initial Purchasers agree, with respect
to resales made in reliance on Rule 144A of the Securities Act, to deliver
either with the confirmation of such resale or otherwise prior to settlement of
such resale a notice to the effect that the resale of such Securities has been
made in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.

 

Each Initial Purchaser understands that the Company and, for purposes of the
opinions to be delivered to them pursuant to Section 5 hereof, counsel to the
Company and counsel to the Initial Purchasers will rely upon the accuracy and
truth of the foregoing representations, and the Initial Purchasers hereby
consent to such reliance.

 

SECTION 3.          Additional Covenants. Each of the Company and the Initial
Guarantors further covenants and agrees with each Initial Purchaser as follows:

 

(a)          Preparation of Final Offering Memorandum; Initial Purchasers'
Review of Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement and such
other changes to which the Representatives do not object. The Company will not
amend or supplement the Preliminary Offering Memorandum, or the Pricing
Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have objected
to such amendment or supplement. Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Representatives a copy of such written communication
for review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which the Representatives reasonably object.

 

-20-

 

 

(b)          Amendments and Supplements to the Final Offering Memorandum and
Other Securities Act Matters. If at any time prior to the completion of the
Distribution Period (as defined below) (i) any event shall occur or condition
shall exist as a result of which any of the Pricing Disclosure Package or the
Final Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package or the Final Offering
Memorandum to comply with law, the Company and the Initial Guarantors will
promptly notify the Initial Purchasers thereof and prepare and (subject to
Section 3(a) hereof) furnish to the Initial Purchasers such amendments or
supplements to any of the Pricing Disclosure Package or the Final Offering
Memorandum as may be necessary so that the statements in any of the Pricing
Disclosure Package or the Final Offering Memorandum as so amended or
supplemented will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or so
that any of the Pricing Disclosure Package or the Final Offering Memorandum will
comply with all applicable law. If, during the period prior to the later of (i)
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers (it being agreed by the Representatives that they will
notify the Company in writing if they have not completed such placement as of
the Closing Date and if they so notify the Company, they will promptly notify
the Company after they complete their distribution of the Securities) and (ii)
the Closing Date (such period the “Distribution Period”), any event shall occur
or condition exist as a result of which the Final Offering Memorandum, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances at such time, not misleading, or if
in the judgment of any of the Representatives or counsel for the Representatives
it is otherwise necessary to amend or supplement the Final Offering Memorandum
to comply with law, the Company and the Initial Guarantors agree to promptly
prepare (subject to Section 3 hereof) and furnish at its own expense to the
Initial Purchasers, amendments or supplements to the Final Offering Memorandum
so that the statements in the Final Offering Memorandum as so amended or
supplemented will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances at the time of such amendment or supplement, not
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

 

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 9 and 10 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3.

 

(c)          Copies of the Offering Memorandum. The Company agrees to furnish
the Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.

 

(d)          Blue Sky Compliance. Each of the Company and the Initial Guarantors
shall cooperate with the Representatives and counsel for the Initial Purchasers
to qualify or register (or to obtain exemptions from qualifying or registering)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representatives, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect
during the Distribution Period. None of the Company or any of the Initial
Guarantors shall be required to qualify as a foreign corporation or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. The Company will advise the Representatives
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, each of the Company and the Initial Guarantors shall
use its commercially reasonable efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

-21-

 

 

(e)          Use of Proceeds. The Company shall apply the net proceeds from the
sale of the Securities sold by it in the manner described under the caption “Use
of Proceeds” in the Pricing Disclosure Package.

 

(f)          The Depositary. The Company will cooperate with the Initial
Purchasers and use its commercially reasonable efforts to permit the Securities
to be eligible for clearance and settlement through the facilities of the
Depositary.

 

(g)          Additional Issuer Information. From and after the Closing Date, for
so long as the Company is not subject to Section 13 or 15 of the Exchange Act
and any of the Securities remain outstanding that are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, for the benefit
of holders and beneficial owners from time to time of the Securities, the
Company shall furnish, at its expense, upon request, to holders and beneficial
owners of Securities and prospective purchasers of Securities information
(“Additional Issuer Information”) satisfying the requirements of Rule 144A(d).

 

(h)          Agreement Not To Offer or Sell Additional Securities. During the
period of 45 days following the date hereof, the Company will not, without the
prior written consent of the Representatives (which consent may be withheld at
the sole discretion of the Representatives), directly or indirectly, sell,
offer, contract or grant any option to sell, pledge, transfer or establish an
open “put equivalent position” within the meaning of Rule 16a-1 under the
Exchange Act, or otherwise dispose of or transfer, or announce the offering of,
or file any registration statement under the Securities Act in respect of, any
debt securities of the Company or securities exchangeable for or convertible
into debt securities of the Company (other than as contemplated by this
Agreement).

 

(i)          Future Reports to the Initial Purchasers. At any time when the
Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities remain outstanding, the Company will furnish or make available to the
Representatives and, upon request, to each of the other Initial Purchasers, as
soon as available, copies of all reports or communications of the Company
provided to holders of the Securities, it being understood that the obligation
under this paragraph (i) shall be deemed to have been satisfied so long as such
reports or communications are posted to an open or password-protected website as
described in the Pricing Disclosure Package and the Final Offering Memorandum
under the caption “Description of the Notes” and pursuant to the Indenture.

 

(j)          No Integration. The Company agrees that it will not and will use
reasonable efforts to cause its Affiliates not to make any offer or sale of
securities of the Company of any class which would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act.

 

-22-

 

 

(k)          No General Solicitation or Directed Selling Efforts. The Company
agrees that it will not and will not authorize any of its Affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers
and their Affiliates, as to which no covenant is given) to solicit offers for,
or offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

 

(l)          No Restricted Resales. During the period from the Closing until one
year after the Closing Date, without the prior written consent of the
Representatives, the Company will not, and will not authorize any of its
Affiliates to resell any of the Securities that have been reacquired by any of
them.

 

(m)          Legended Securities. Each global certificate representing a Note
will bear the legend contained in “Notice to Investors” in the Preliminary
Offering Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

 

(n)          Mortgages and Opinions. Within 60 days of the Closing Date, the
Company and the Initial Secured Guarantors will (i) execute and deliver
Mortgages in favor of the Collateral Trustee on their respective oil and gas
properties as required under the caption “Description of Notes–Security for the
Notes” in the Pricing Disclosure Package and the Final Offering Memorandum and
(ii) cause such Mortgages to be filed in the proper recorders’ offices or
appropriate public records and pay the mortgage recording fees and taxes in
respect thereof and otherwise comply with the formal requirements of state law
applicable to the recording of real estate mortgages generally with respect to
the Mortgages. On the date that each such Mortgage is so filed or recorded, the
Company shall cause to be delivered to the Collateral Trustee favorable opinions
of counsel for the Company and the Initial Guarantors in form and substance
reasonably satisfactory to the Collateral Trustee.

 

(o)          Control Agreements. Within 60 days of the Closing Date, or such
later date as agreed to by the Credit Agreement Agent under the terms of the
First Lien Facility, the Company and the Subsidiary Guarantors shall execute and
deliver to the Collateral Trustee the Control Agreements, in each case as
required by the Security Agreement, and shall otherwise comply with the
requirements of the Security Agreement with respect to the Control Agreements.

 

(p)          Insurance. Within 60 days of the Closing Date, the Company shall
deliver, or cause to be delivered, to the Collateral Trustee such endorsements
to insurance policies as required by the Indenture.

 

The Representatives, on behalf of the several Initial Purchasers may, in their
sole discretion, waive in writing the performance by the Company or any Initial
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

 

-23-

 

 

SECTION 4.          Payment of Expenses. Each of the Company and the Initial
Guarantors, jointly and severally, agrees to pay all costs, fees and expenses
incurred in connection with (i) the preparation and filing of the Preliminary
Offering Memorandum, the Pricing Supplement, the Final Offering Memorandum and
any Company Additional Written Communications, and the printing and furnishing
of copies of each thereof to the Initial Purchasers (including costs of mailing
and shipment), (ii) the issue, sale and delivery of the Securities including any
stock or transfer taxes and stamp or similar duties payable upon the sale,
issuance or delivery of the Securities to the Initial Purchasers, (iii) the
producing, word processing and/or printing of this Agreement, the Indenture, the
Securities, the Collateral Documents, the Control Agreements, the Intercreditor
Agreement, as well as any closing documents (including compilations thereof) and
the reproduction and/or printing and furnishing of copies of each thereof to the
Initial Purchasers (including costs of mailing and shipment), (iv) the
qualification of the Securities for offering and sale under state or foreign
laws and the determination of their eligibility for investment under state or
foreign law (including the legal fees and filing fees and other disbursements of
counsel for the Initial Purchasers) and the printing and furnishing of copies of
any blue sky surveys or legal investment surveys to the Initial Purchasers, (v)
the Collateral Documents, the Control Agreements, lien searches, taxes, fees and
other charges for recording mortgages, filing financing statements and
continuations and other actions necessary or advisable, in the Representatives’
reasonable discretion, to perfect, protect, enforce and continue the Collateral
Trustee’s liens on the Collateral, (vi) the fees and disbursements of the
Trustee and the Collateral Trustee, including their professional advisors, (vii)
the approval of the Securities by DTC for “book-entry” transfer, (viii) the
rating of the Securities, (ix) the costs and expenses of the Company relating to
presentations or meetings undertaken in connection with the marketing of the
offering and sale of the Securities to prospective investors and the Initial
Purchasers’ sales forces, including, without limitation, out of pocket expenses
associated with the production of road show slides and graphics, travel, lodging
and other expenses incurred by the officers of the Company in connection with
the road show and (x) the performance of the Company’s and the Initial
Guarantors’ other obligations hereunder.

 

SECTION 5.          Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy in accordance with Section 1 hereof of the representations and
warranties on the part of the Company and the Initial Guarantors set forth in
Section 1 hereof and to the timely performance by the Company and the Initial
Guarantors of its covenants and other obligations hereunder, and to each of the
following additional conditions:

 

(a)          Accountants’ Comfort Letters.

 

(i)          On the date hereof, the Initial Purchasers shall have received from
UHY LLP, independent registered public accounting firm for the Company and EPL,
a “comfort letter” dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives, covering the financial
information of the (i) Parent and its subsidiaries as of and for the fiscal
years ended June 30, 2014, June 30, 2013 and June 30, 2012, as of and for the
three months ended September 30, 2014 and September 30, 2013, and as of and for
the three and six months ended December 31, 2013, (ii) the Company and its
subsidiaries as of and for the fiscal years ended June 30, 2014, June 30, 2013
and June 30, 2012, as of and for the three months ended September 30, 2014 and
September 30, 2013, as of and for the three and six months ended December 31,
2013 and the unaudited pro forma condensed consolidated statements of income for
the year ended June 30, 2014 and (iii) the EPL Entities as of June 30, 2014 and
for the periods from June 4, 2014 to June 30, 2014 and from January 1, 2014 to
June 3, 2014, in each case contained in the Pricing Disclosure Package and other
customary matters. In addition, on the Closing Date, the Initial Purchasers
shall have received from such accounting firm, a “bring-down comfort letter”
dated the Closing Date addressed to the Initial Purchasers, in form and
substance satisfactory to the Representatives, in the form of the “comfort
letter” delivered on the date hereof, except that (i) it shall cover the
financial information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than three days prior to the Closing Date.

 

-24-

 

 

(ii)         On the date hereof, the Initial Purchasers shall have received from
BDO USA, LLP, independent registered public accounting firm for the Company and
EPL, a “comfort letter” dated the date hereof addressed to the Initial
Purchasers, in form and substance satisfactory to the Representatives, covering
the financial information of (a) the Parent and its subsidiaries as of and for
the three and six months ended December 31, 2014 and (b) the Company and its
subsidiaries as of and for the three and six months ended December 31, 2014, in
each case contained in the Pricing Disclosure Package and other customary
matters. In addition, on the Closing Date, the Initial Purchasers shall have
received from such accounting firm, a “bring-down comfort letter” dated the
Closing Date addressed to the Initial Purchasers, in form and substance
satisfactory to the Representatives, in the form of the “comfort letter”
delivered on the date hereof, except that (i) it shall cover the financial
information in the Final Offering Memorandum and any amendment or supplement
thereto and (ii) procedures shall be brought down to a date no more than three
days prior to the Closing Date.

 

(iii)        On the date hereof, the Initial Purchasers shall have received from
PWC, independent registered public accounting firm for EPL, a “comfort letter”
dated the date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Representatives, covering the financial information of EPL
and its subsidiaries contained in the Pricing Disclosure Package and other
customary matters as of and for the years ended December 31, 2013, December 31,
2012, December 31, 2011 and December 31, 2010 and as of and for the three months
ended March 31, 2014. In addition, on the Closing Date, the Initial Purchasers
shall have received from such accounting firm, a “bring-down comfort letter”
dated the Closing Date addressed to the Initial Purchasers, in form and
substance satisfactory to the Representatives, in the form of the “comfort
letter” delivered on the date hereof, except that (i) it shall cover the
financial information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than three days prior to the Closing Date.

 

(b)          No Ratings Agency Change. For the period from and after the
execution of this Agreement and prior to the Closing Date there shall not have
occurred any downgrading, nor shall any notice have been given of any intended
or potential downgrading or of any review for a possible change that does not
indicate the direction of the possible change, in the rating accorded the
Company or any of the Subsidiaries or any of their securities or indebtedness by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 3(a)(62) under the Exchange Act.

 

-25-

 

 

(c)          Opinions of Counsel for the Company. On the Closing Date, the
Initial Purchasers and the Collateral Trustee shall have received the favorable
opinions of (i) Vinson & Elkins L.L.P., counsel for the Company and the Initial
Guarantors, (ii) Gray Reed & McGraw, P.C., counsel for the Company and the
Initial Guarantors, (iii) Bo Boyd, Senior Vice President of Law of the Company,
and (iv) Appleby (Bermuda) Limited, counsel for the Parent and the Company, each
dated as of the Closing Date, substantially in the forms attached as Exhibits
A-1, A-2, A-3, and A-4, respectively.

 

(d)          Opinions of Counsel for the Initial Purchasers. On the Closing
Date, the Initial Purchasers and the Collateral Trustee shall have received the
favorable opinions of Baker Botts L.L.P. and Conyers Dill & Pearman, counsel for
the Initial Purchasers, dated as of the Closing Date, with respect to such
matters as may be reasonably requested by the Initial Purchasers.

 

(e)          Officers’ Certificate. On the Closing Date, the Initial Purchasers
and the Collateral Trustee shall have received a written certificate executed by
the Chief Executive Officer, President or a Vice President of the Company, the
Chief Financial Officer, Treasurer or Chief Accounting Officer of the Company
and the Chief Executive Officer, President, Chief Financial Officer, Treasurer,
Chief Accounting Officer or a Vice President of each Initial Guarantor, dated as
of the Closing Date, to the effect set forth in Section 5(b) hereof, and further
to the effect that:

 

(i)          the representations and warranties of the Company and the Initial
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date in accordance with
Section 1 hereof; and

 

(ii)         the Company and the Initial Guarantors have complied with all the
agreements and satisfied all the conditions in all material respects on their
part to be performed or satisfied at or prior to the Closing Date.

 

(f)          CFO Certificate. On the date hereof, the Initial Purchasers shall
have received a written certificate executed by the Chief Financial Officer of
the Parent, substantially in the form attached as Exhibit B-1.

 

(g)          Indenture. The Company and the Initial Guarantors shall have
executed and delivered the Indenture, in form and substance reasonably
satisfactory to the Initial Purchasers, and the Initial Purchasers shall have
received executed copies thereof.

 

(h)          Collateral Documents; Intercreditor Agreement. The Company, the
Initial Secured Guarantors and the other parties thereto (other than the Initial
Purchasers party thereto, as applicable) shall have executed and delivered to
the Collateral Trustee each of the Collateral Documents to be executed on the
Closing Date and the Intercreditor Agreement, in each case in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received a counterpart of each, duly executed by the Company, the
Initial Secured Guarantors and the other parties thereto, as applicable.

 

-26-

 

 

(i)          Security Interests. At the Closing Date, the Collateral Trustee
shall have received, and the Initial Purchasers shall have received of the
following, in each case in form and substance reasonably satisfactory to the
Initial Purchasers:

 

(i)          appropriately completed and delivered UCC-1 Financing Statements or
equivalent filings, if any, in proper form for filing, naming the Company and
each Initial Secured Guarantor as debtor and the Collateral Trustee as the
secured party and covering the Collateral, to be filed under the UCC of all
jurisdictions as may be necessary to perfect the security interests of the
Collateral Trustee in any Collateral to the extent that such security interests
can be perfected by the filing of a UCC-1 financing statement;

 

(ii)         appropriately completed and delivered UCC-3 termination statements
or equivalent filings, if any, in proper form for filing, that may be necessary
to release all liens (other than liens permitted under the Indenture and the
Collateral Documents) on any portion of the Collateral; and

 

(iii)        certified copies of UCC Requests for Information or Copies (Form
UCC-11), or a similar search report certified by a party reasonably acceptable
to the Collateral Trustee, dated a date reasonably near to the Closing Date,
listing all effective financing statements which name the Company and the
Initial Secured Guarantors as the debtor, together with copies of such financing
statements (none of which shall cover any Collateral described in any Collateral
Document, other than such financing statements that evidence liens permitted
under the Indenture and the Collateral Documents or liens referred to in the
UCC-3 termination statements to be delivered).

 

(j)          Pledged Collateral. The Collateral Trustee (or the Priority Lien
Agent in accordance with the Intercreditor Agreement) shall have received
certificates or instruments (if any) representing or evidencing the Pledged
Property (as defined in each of the Security Agreement and the Intermediate
Holdco Pledge Agreement), in suitable form to transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank.

 

(k)          Insurance. The Collateral Trustee shall have received a certificate
evidencing insurance as required by the Indenture or any Collateral Document.

 

(l)          Collateral Trustee. The Collateral Trustee and its counsel shall be
satisfied that (A) the liens in the Collateral granted in favor of the
Collateral Trustee for the benefit of the holders of the Securities are of the
priority described in the Pricing Disclosure Package and the Final Offering
Memorandum; and (B) no lien or other encumbrance exists on any of the Collateral
other than the liens created under the Collateral Documents in favor of the
Collateral Trustee for the benefit of the holders of the Securities and the
liens permitted under the Indenture, in each case, subject to Permitted Liens
and liens to be released simultaneously with the consummation of the
transactions contemplated hereby.

 

-27-

 

 

(m)          First Lien Facility. Prior to or concurrently with the Closing, the
Company, EPL, the Credit Agreement Agent and the lenders party thereto shall
enter into the Amendment, in form and substance reasonably satisfactory to the
Initial Purchasers, permitting the incurrence of the indebtedness in respect of
the Securities and the granting of second-priority liens securing such
indebtedness and entry into the Intercreditor Agreement by the Credit Agreement
Agent, and otherwise having the terms and conditions substantially as described
in the Pricing Disclosure Package and the Final Offering Memorandum, and each of
the conditions to effectiveness thereof shall have been satisfied or waived by
the lenders party thereto; and the Initial Purchasers shall have received a copy
of the Amendment, duly executed by the Company, EPL, the Credit Agreement Agent
and the lenders party thereto.

 

(n)          NSAI Letters. The Initial Purchasers shall have received from NSAI
letters, dated respectively the date of this Agreement and the Closing Date, and
addressed to the Initial Purchasers confirming that as of the date of each
Reserve Report, it was an independent reserve engineer with respect to the
Company, the Initial Guarantors and the EPL Entities and no information has come
to its attention that could reasonably be expected to cause it to withdraw any
Reserve Report and otherwise in form and substance acceptable to the
Representatives.

 

(o)          Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
further information, documents and opinions as they may reasonably require for
the purposes of enabling them to pass upon the issuance and sale of the
Securities as contemplated herein, or in order to evidence the accuracy of any
of the representations and warranties, or the satisfaction of any of the
conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 9 and 10 hereof shall at all times
be effective and shall survive such termination.

 

SECTION 6.          Reimbursement of Initial Purchasers’ Expenses. If this
Agreement is terminated by the Representatives pursuant to Section 5 or 11(ii)
hereof, including if the sale to the Initial Purchasers of the Securities on the
Closing Date is not consummated because of any refusal, inability or failure on
the part of the Company to perform any agreement herein or to comply with any
provision hereof, the Company agrees to reimburse the Initial Purchasers upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Initial Purchaser in connection with the proposed purchase and the
offering and sale of the Securities.

 

SECTION 7.          Offer, Sale and Resale Procedures. Each of the Initial
Purchasers, on the one hand, and the Company and each of the Initial Guarantors,
on the other hand, hereby agree to observe the following procedures in
connection with the offer and sale of the Securities:

 

-28-

 

 

(a)          Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers.

 

(b)          No general solicitation or general advertising (within the meaning
of Rule 502 under the Securities Act) will be used by the Initial Purchasers in
the United States in connection with the offering of the Securities.

 

(c)          The Initial Purchasers have not and, prior to the later to occur of
(A) the Closing Date and (B) completion of the Distribution Period, will not,
use, authorize use of, refer to or distribute any material in connection with
the offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Final Offering Memorandum, as
amended or supplemented, (ii) any written communication that contains “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) that was
not included (including through incorporation by reference) in the Preliminary
Offering Memorandum or any Company Additional Written Communication, (iii) the
Company Additional Written Communication, (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in writing, or
(v) any written communication relating to or that contains the preliminary or
final terms of the Notes or their offering and/or other information that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Final Offering
Memorandum.

 

(d)          Upon original issuance by the Company, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Notes (and all securities issued in exchange therefor or in
substitution thereof) shall bear the legend substantially in the form of that
contained in “Notice to Investors” in the Final Offering Memorandum, for the
time period and upon the other terms stated in the Final Offering Memorandum.

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security other than by or on behalf of the Initial Purchasers.

 

SECTION 8.          [Reserved].

 

-29-

 

 

SECTION 9.          Indemnification.

 

(a)          Indemnification of the Initial Purchasers. Each of the Company and
the Initial Guarantors, jointly and severally, agrees to indemnify and hold
harmless each Initial Purchaser, its directors, officers, employees and agents,
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act and each Affiliate of any Initial
Purchaser against any loss, claim, damage, liability or expense, as incurred, to
which such Initial Purchaser, director, officer, employee, agent, controlling
person or Affiliate may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise, insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and to reimburse each
Initial Purchaser and each such director, officer, employee, agent, controlling
person or Affiliate for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by such
Initial Purchaser or such director, officer, employee, agent, controlling person
or Affiliate in connection with investigating, defending, settling, compromising
or paying any such loss, claim, damage, liability, expense or action (whether or
not such Initial Purchaser, director, officer, employee, controlling person, or
Affiliate is a party thereto and whether threatened or commenced; provided,
however, that the foregoing indemnity agreement shall not apply to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representatives expressly for use in the Preliminary Offering Memorandum,
the Pricing Supplement, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the information
described in subsection (b) below. The indemnity agreement set forth in this
Section 9(a) shall be in addition to any liabilities that the Company may
otherwise have.

 

(b)          Indemnification of the Company and the Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each Guarantor, each of their respective employees, officers and
directors and each person, if any, who controls the Company or any Guarantor
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which the Company, any
Guarantor or any such director or controlling person may become subject, under
the Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise, insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representatives
expressly for use therein, and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Company and the Initial
Guarantors hereby acknowledges that the only information that the Initial
Purchasers through the Representatives have furnished to the Company expressly
for use in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto) are the statements set forth under the
caption “Plan of Distribution—Commissions and Discounts,” in the second
paragraph under the caption “Plan of Distribution—New Issue of Notes” and the
first two sentences of the first paragraph under the caption “Plan of
Distribution—Short Positions” and each Initial Purchaser’s name as it appears on
the front and back covers in the Preliminary Offering Memorandum and the Final
Offering Memorandum. The indemnity agreement set forth in this Section 9(b)
shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.

 

-30-

 

 

(c)          Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 9 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 9, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party otherwise than under the indemnity
agreement contained in Section 9(a) or (b) above and will not relieve it from
any liability under Section 9(a) or (b) above except to the extent it is not
materially prejudiced (through the forfeiture of substantive rights and
defenses) as a result of such failure. In case any such action is brought
against any indemnified party and such indemnified party seeks or intends to
seek indemnity from an indemnifying party, the indemnifying party will be
entitled to participate in and, to the extent that it shall elect, jointly with
all other indemnifying parties similarly notified, by written notice delivered
to the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded on the advice of
counsel that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 9 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel (together with local
counsel (in each jurisdiction)), approved by the indemnifying party,
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

 

-31-

 

 

(d)          Settlements. The indemnifying party under this Section 9 shall not
be liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 9, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 120 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 30 days’
notice of its intention to settle. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.

 

SECTION 10.         Contribution. If the indemnification provided for in Section
9 hereof is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Initial Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Initial Guarantors, on
the one hand, and the Initial Purchasers, on the other hand, in connection with
the statements or omissions or inaccuracies in the representations and
warranties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Initial Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the offering
of the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as (x) the total net proceeds from the offering of the
Securities pursuant to this Agreement (net of discounts and commissions but
before deducting expenses) received by the Company, and (y) the total discount
and commissions received by the Initial Purchasers bear to the aggregate initial
offering price of the Securities. The relative fault of the Company and the
Initial Guarantors, on the one hand, and the Initial Purchasers, on the other
hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Initial Guarantors, on the one hand, or the Initial Purchasers, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

 

-32-

 

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

 

The Company, the Initial Guarantors and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 10 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 10.

 

Notwithstanding the provisions of this Section 10, no Initial Purchaser shall be
required to contribute any amount in excess of the amount of the total discount
and commissions received by such Initial Purchaser in connection with the
Securities distributed by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11 of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers' obligations to contribute pursuant to
this Section 10 are several, and not joint, in proportion to their respective
commitments as set forth opposite their names in Schedule A. For purposes of
this Section 10, each director, officer and employee of an Initial Purchaser and
each person, if any, who controls an Initial Purchaser within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such Initial Purchaser, and each director, officer and employee of the
Company or any Initial Guarantor, and each person, if any, who controls the
Company or any Initial Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Initial Guarantors.

 

SECTION 11.         Termination of this Agreement. This Agreement may be
terminated by the Representatives by notice given to the Company if at any time
prior to Closing: (i) trading or settlement in securities generally on the
Nasdaq Stock Market, the NYSE or any over-the-counter market shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on any of such quotation system or stock exchange; (ii) trading or
settlement in any securities of the Parent on the Nasdaq Stock Market shall have
been suspended or limited, (iii) a general banking moratorium shall have been
declared by any of federal or New York authorities; (iv) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in the United States’ or international political,
financial or economic conditions, as in the judgment of the Representatives is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities; or (v) the Company or any of the Initial Guarantors shall have
sustained a loss by strike, fire, flood, earthquake, accident or other calamity
of such character as in the judgment of the Representatives may (A) interfere
materially with the conduct of the business and operations of the Company and
the Initial Guarantors, taken as a whole, regardless of whether or not such loss
shall have been insured and (B) make it inadvisable to proceed with the offering
of the Securities in the manner and on the terms described in the Pricing
Disclosure Package. Any termination pursuant to this Section 11 shall be without
liability on the part of (i) the Company or any Initial Guarantor to the Initial
Purchaser, except that the Company and the Initial Guarantors shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 4, 9 and 10 hereof shall
at all times be effective and shall survive such termination.

 

-33-

 

 

SECTION 12.         Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Initial Guarantors, their respective officers and
the several Initial Purchasers set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of any Initial Purchaser, the Company, any Initial Guarantor or any of
their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Securities sold hereunder
and any termination of this Agreement.

 

SECTION 13.         Notices. All communications hereunder shall be in writing
and shall be mailed, hand delivered, couriered or facsimiled and confirmed to
the parties hereto as follows:

 

If to the Initial Purchasers:

 

c/o Credit Suisse Securities (USA) LLC
11 Madison Avenue
New York, New York 10010
Facsimile: +1 212-538-7402 (*106-7402)
Attention: Investment Banking Legal

 

and

 

c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005

Facsimile: (212) 797-2202

Attention: Debt Capital Markets Syndicate

 

with copies to:

 

c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005

Facsimile: (212) 797-4561

Attention: General Counsel



-34-

 

 

and

 

c/o Wells Fargo Securities, LLC

550 S. Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Attention: Transaction Management

 

and

 

c/o Imperial Capital, LLC

2000 Avenue of the Stars, 9th Floor South

Los Angeles, CA 90067

Attention: Mark Martis, Chief Operating Officer

 

with copies to:

Baker Botts L.L.P.
910 Louisiana
Houston, Texas 77002
Facsimile: (713) 229-1796
Attention: Kelly B. Rose

 

If to the Company or the Guarantors:

Energy XXI Gulf Coast, Inc.
1021 Main, Suite 2626
Houston, Texas 77002
Facsimile: (713) 351-3300
Attention: Bo Boyd, Senior Vice President of Legal

 

with copies to:

Vinson & Elkins L.L.P
1001 Fannin St, Suite 2500

Houston, Texas 77008
Facsimile: (713) 651-5531
Attention: T. Mark Kelly

 

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 

SECTION 14.         Patriot Act. In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

-35-

 

 

SECTION 15.         Successors. This Agreement will inure to the benefit of and
be binding upon the parties hereto, and to the benefit of the indemnified
parties referred to in Sections 9 and 10 hereof, and in each case their
respective successors, and no other person will have any right or obligation
hereunder. The term “successors” shall not include any Subsequent Purchaser or
other purchaser of the Securities as such from any of the Initial Purchasers
merely by reason of such purchase.

 

SECTION 16.         Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.

 

SECTION 17.         Partial Unenforceability. The invalidity or unenforceability
of any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 

SECTION 18.         Governing Law Provisions; Consent to Jurisdiction.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THEREOF WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

 

(b)          Any legal suit, action or proceeding arising out of or based upon
this Agreement (“Related Proceedings”) may be instituted in the federal courts
of the United States of America located in the City and County of New York or
the courts of the State of New York in each case located in the City and County
of New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions, or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding, a “Related Judgment,” as to which such jurisdiction is
non-exclusive) of the Specified Courts in any Related Proceeding. To the extent
permitted by applicable law, service of any process, summons, notice or document
by mail to such party’s address set forth above shall be effective service of
process for any Related Proceeding brought in any Specified Court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any Specified Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum.

 

-36-

 

 

SECTION 19.         Default of One or More of the Several Initial Purchasers. If
any one or more of the several Initial Purchasers defaults in its obligations to
purchase Securities hereunder on the Closing Date, and the aggregate number of
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase does not exceed 10% of the aggregate number of
the Securities to be purchased on such date, the non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Company on the terms contained in this
Agreement. If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, the non-defaulting Initial Purchasers shall be obligated, severally,
in the proportions that the number of Securities set forth opposite their
respective names on Schedule A bears to the aggregate number of Securities set
forth opposite the names of all such non-defaulting Initial Purchasers, or in
such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on the Closing Date. If any one or more of the Initial
Purchasers so defaults and the aggregate number of Securities with respect to
which such default occurs exceeds 10% of the aggregate number of Securities to
be purchased on the Closing Date, and arrangements satisfactory to the Initial
Purchasers and the Company for the purchase of such Securities are not made
within 48 hours after such default, the remaining Initial Purchasers shall have
the right to purchase all, but shall not be under any obligation to purchase
any, of the Securities, and if such non-defaulting Initial Purchasers do not
purchase all of the Securities, this Agreement shall terminate without liability
to any non-defaulting Initial Purchaser or the Company or any Guarantor, except
that Sections 4, 6, 9 and 10 hereof shall at all times be effective and shall
survive such termination, but only with respect to the non-defaulting Initial
Purchasers, and the Company shall have no obligation whatsoever to indemnify any
defaulting Initial Purchaser and no obligation to reimburse any expenses of any
defaulting Initial Purchaser. In any such case either the Initial Purchasers or
the Company shall have the right to postpone the Closing Date, as the case may
be, but in no event for longer than seven days in order that the required
changes, if any, to the Final Offering Memorandum or any other documents or
arrangements may be effected. As used in this Agreement, the term “Initial
Purchaser” shall be deemed to include any person substituted for a defaulting
Initial Purchaser under this Section 18. Any action taken under this Section 19
shall not relieve any defaulting Initial Purchaser from liability in respect of
any default of such Initial Purchaser under this Agreement.

 

SECTION 20.         No Advisory or Fiduciary Responsibility. Each of the Company
and the Initial Guarantors acknowledges and agrees that: (i) the purchase and
sale of the Securities pursuant to this Agreement, including the determination
of the offering price of the Securities and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company and
the Initial Guarantors, on the one hand, and the several Initial Purchasers, on
the other hand, and the Company and the Initial Guarantors are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, Initial Guarantors
or their respective Affiliates, stockholders, creditors or employees or any
other party; (iii) no Initial Purchaser has assumed or will assume an advisory
or fiduciary responsibility in favor of the Company and the Initial Guarantors
with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether such Initial Purchaser has advised or
is currently advising the Company and the Initial Guarantors on other matters)
or any other obligation to the Company and the Initial Guarantors except the
obligations expressly set forth in this Agreement; (iv) several Initial
Purchasers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Initial Guarantors and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company and the Initial Guarantors have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.

 

-37-

 

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Initial Guarantors and the several
Initial Purchasers, or any of them, with respect to the subject matter of this
Section 20. The Company and the Initial Guarantors hereby waive and release, to
the fullest extent permitted by law, any claims that the Company and the Initial
Guarantors may have against the several Initial Purchasers with respect to any
breach or alleged breach of fiduciary duty with respect to the transactions
contemplated by this Agreement.

 

SECTION 21.         General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile, email or other electronic transmission (i.e., a “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart
thereof. This Agreement may not be amended or modified unless in writing by all
of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit. The section headings herein are for the convenience of the parties only
and shall not affect the construction or interpretation of this Agreement.

 

[signature pages follow]

 

-38-

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

  Very truly yours,       COMPANY:       ENERGY XXI GULF COAST, INC.       By:
/s/ Antonio de Pinho     Name: Antonio de Pinho     Title: President

 

  INTERMEDIATE HOLDCO:       ENERGY XXI USA, INC.       By: /s/ Antonio de Pinho
    Name: Antonio de Pinho     Title: President

 

  GUARANTORS:       ENERGY XXI LTD       By: /s/ Antonio de Pinho     Name:
Antonio de Pinho     Title: President

 

  ENERGY XXI GOM, LLC       By: /s/ Antonio de Pinho     Name: Antonio de Pinho
    Title: President

 

[Signature Page to Purchase Agreement]

 

 

 

 

  Energy XXI LEASEHOLD, LLC       By: /s/ Antonio de Pinho     Name: Antonio de
Pinho     Title: President           ENERGY XXI ONSHORE, LLC       By: /s/
Antonio de Pinho     Name: Antonio de Pinho     Title: President          
Energy XXI PIPELINE, LLC       By: /s/ Antonio de Pinho     Name: Antonio de
Pinho     Title: President           Energy XXI PIPELINE II, LLC       By: /s/
Antonio de Pinho     Name: Antonio de Pinho     Title: President          
ENERGY XXI TEXAS ONSHORE, LLC       By: /s/ Antonio de Pinho     Name: Antonio
de Pinho     Title: President           MS Onshore, LLC       By: /s/ Antonio de
Pinho     Name: Antonio de Pinho     Title: President

 

[Signature Page to Purchase Agreement]

 

 

 

 

The foregoing Purchase Agreement is hereby confirmed and accepted by the several
Initial Purchasers as of the date first above written on behalf of themselves
and as Representatives of the several Initial Purchasers.

 

Credit Suisse Securities (USA) LLC

 

By: /s/ Max Lipkind     Name: Max Lipkind     Title: Director           DEUTSCHE
BANK SECURITIES INC.           By: /s/ Brian Jones     Name: Brian Jones    
Title: Managing Director           DEUTSCHE BANK SECURITIES INC.           By:
/s/ Patrick Johnston     Name: Patrick Johnston     Title: Director          
IMPERIAL CAPITAL, LLC           By: /s/ Mark Martis     Name: Mark Martis    
Title: Chief Operating Officer           WELLS FARGO SECURITIES, LLC          
By: /s/ Daniel Morris     Name: Daniel Morris     Title: Vice President  

 

[Signature Page to Purchase Agreement]

 

 

 





 

SCHEDULE A

 

Initial Purchasers  Aggregate
Principal Amount
of Notes to be
Purchased  Credit Suisse Securities (USA) LLC  $305,370,000  Deutsche Bank
Securities Inc.  $290,036,250  Wells Fargo Securities, LLC  $208,800,000 
Imperial Capital, LLC  $109,293,750  UBS Securities LLC  $123,975,000  Citigroup
Global Markets Inc.  $110,925,000  RBS Securities Inc.  $88,798,696  Jefferies
LLC  $65,250,000  Capital One Securities, Inc.  $11,225,806  Scotia Capital
(USA) Inc.  $11,225,806  Natixis Securities Americas LLC  $11,225,806  Regions
Securities LLC  $11,225,806  TD Securities (USA) LLC  $11,225,806  ABN AMRO
Securities (USA) LLC  $9,921,799  Comerica Securities, Inc.  $9,921,799  Fifth
Third Securities, Inc.  $9,921,799  KeyBanc Capital Markets Inc.  $9,921,799 
Santander Investment Securities Inc.  $9,921,799  SMBC Nikko Securities America,
Inc.  $9,921,799  Barclays Capital Inc.  $6,378,299  CIBC World Markets Corp. 
$6,378,299  Credit Agricole Securities (USA) Inc.  $6,378,299  IBERIA Capital
Partners L.L.C.  $6,378,291  PNC Capital Markets LLC  $6,378,291  Total 
$1,450,000,000 



 

Schedule A-1

 

 

SCHEDULE B

 

Subsidiaries:

Jurisdiction:

Anglo-Suisse Offshore Pipeline Partners, LLC   Delaware Delaware EPL of Texas,
LLC   Delaware Energy Partners Ltd., LLC   Delaware Energy XXI GOM, LLC  
Delaware Energy XXI Leasehold, LLC   Delaware Energy XXI Onshore, LLC   Delaware
Energy XXI Pipeline, LLC   Delaware Energy XXI Pipeline II, LLC   Delaware
Energy XXI Texas Onshore, LLC   Delaware EPL of Louisiana, L.L.C.   Louisiana
EPL Oil & Gas, Inc.   Delaware EPL Pioneer Houston, Inc.   Texas EPL Pipeline,
L.L.C.   Delaware MS Onshore, LLC   Delaware Nighthawk, L.L.C.   Louisiana

 

Schedule B-1

 

 

EXHIBIT A-1

 

Form of Vinson & Elkins L.L.P. Opinion1

 

1)Each of the Company and the Initial Secured Guarantors is validly existing as
a limited liability company or corporation in good standing under the laws of
the State of Delaware, each with full corporate or limited liability company
power and authority to own, lease and operate its properties and to conduct its
business and enter into and perform its obligations under the Purchase
Agreement, the Indenture, the Notes, Intermediate Holdco’s Guarantee and the
Subsidiaries’ Guarantees, as applicable, the Collateral Documents, the Control
Agreements and the Intercreditor Agreement (collectively, the “Transaction
Documents”), in each case as described in the Pricing Disclosure Package and the
Final Offering Memorandum.

 

2)The Purchase Agreement has been duly and validly authorized, executed and
delivered by each of the Company and the Initial Secured Guarantors.

 

3)The Notes have been duly authorized by the Company, and when executed, issued
and delivered by the Company against payment therefor in accordance with the
terms of the Purchase Agreement and the Indenture and authenticated by the
Trustee in the manner required by the Indenture, and assuming the due
authorization, execution and delivery of the Indenture by the Parent and the
Trustee, the Notes will constitute valid and binding obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except as enforcement thereof may be limited by (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (ii)
public policy, applicable law relating to fiduciary duties and indemnification
and contribution and an implied covenant of good faith and fair dealing.

 

4)The Guarantees have been duly authorized, executed and delivered by each of
the Initial Secured Guarantors, and, when the Notes have been executed, issued
and delivered by the Company against payment therefor in accordance with the
terms of the Purchase Agreement and the Indenture and authenticated in the
manner required by the Indenture, and assuming the valid authorization,
execution and delivery by the Trustee of the Indenture and by the Parent of the
Indenture and its Guarantee, each Guarantee will constitute the valid and
binding obligation of each of the Guarantors, enforceable against each of the
Guarantors in accordance with its terms, except as enforcement thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting the rights
and remedies of creditors and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.



 

 



1 NTD: We will evaluate the finance opinions when we receive the draft, which
will be included in the purchase agreement. 

A-1-1

 

 

5)The Indenture has been duly authorized, executed and delivered by the Company
and each of the Initial Secured Guarantors and assuming the valid authorization,
execution and delivery by the Trustee of the Indenture and by the Parent of the
Indenture and its Guarantee, constitutes a valid and binding agreement of the
Company and each of the Guarantors, enforceable against the Company and each of
the Guarantors in accordance with its terms, except as enforcement thereof may
be limited by (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting the rights
and remedies of creditors generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing.

 

6)The Collateral Documents (other than the Mortgages) and the Intercreditor
Agreement have been duly authorized, executed and delivered by each of the
Company and the Initial Secured Guarantors party thereto, and (assuming the due
authorization, execution and delivery thereof by the Trustee and the Collateral
Trustee), each Collateral Document (other than the Mortgages) is a valid and
legally binding agreement of each of the Company and the Initial Secured
Guarantors party thereto, enforceable against each of them in accordance with
its terms; provided that the enforceability thereof is subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting the rights and remedies of creditors and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.

 

7)The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Description of Notes,” “Description of Other
Indebtedness—7.75% Senior Notes due 2021,” “—9.25% Senior Notes due 2021,”
“—7.50% Senior Notes due 2019” and “—3.0% Senior Convertible Notes due 2018”,
“—6.875% Senior Notes due 2024”, “—8.25% Senior Notes due 2018” and “Certain
United States Federal Income Tax Consequences,” insofar as such statements
purport to summarize provisions of the documents referred to therein or matters
of law or regulation or legal conclusions, are accurate in all material
respects.

 

A-1-2

 

 

8)The execution and delivery by each of the Company and the Initial Secured
Guarantors of the Transaction Documents to which it is a party and the
consummation by each of the Company and the Initial Secured Guarantors of the
transactions contemplated thereby, will not (i) with respect to the Company and
the Initial Secured Guarantors, constitute a violation of their respective
Organizational Documents, (ii) assuming application of the proceeds from the
sale of the Notes in the manner set forth in the Pricing Disclosure Package,
constitute a violation of, or a breach or default under, the terms of the
agreements listed on Schedule 1 hereto, or (iii) violate, or result in any
contravention of, or require any consent, approval, authorization or filing or
qualification under (A) the Delaware Limited Liability Company Act (the
“DLLCA”), (B) the Delaware General Corporation Law and (C) those laws, rules and
regulations of the State of New York and the federal laws, rules and regulations
of the United States of America, in each case that, in such counsel’s
experience, are normally applicable to transactions of the type contemplated by
the Transaction Documents (other than the United States federal securities laws,
state securities or blue sky laws, anti-fraud laws and the rules and regulations
of the Financial Industry Regulatory Authority, Inc.); provided that such
counsel shall not be required to make any special investigation as to the
applicability of any specific law, rule or regulation (collectively, the
“Applicable Laws”) nor express any opinion as to the recording of the Mortgages
and the filings made to perfect the liens granted under the Collateral Documents
and the consents, approvals, authorizations, orders and filings that are made in
connection with the routine maintenance and operation of the properties subject
to the Collateral Documents.

 

9)Assuming (i) the accuracy of the representations and warranties of the Company
and the Initial Guarantors set forth in Section 1 of the Purchase Agreement and
of the Initial Purchasers in Section 2(d) of the Purchase Agreement, (ii) the
due performance by the Company and the Guarantors of the covenants and
agreements set forth in Section 3 of the Purchase Agreement and the due
performance by the Initial Purchasers of the covenants and agreements set forth
in Section 2(e) of the Purchase Agreement, (iii) the compliance by the Initial
Purchasers with the offering and transfer procedures and restrictions described
in the Pricing Disclosure Package, (iv) the accuracy of the representations and
warranties made in accordance with the Purchase Agreement and the Pricing
Disclosure Package by purchasers to whom the Initial Purchasers initially resell
the Notes, (v) that the Initial Purchasers are “accredited investors” as defined
in Rule 501(a)(1) under the Securities Act of 1933, as amended (the “Securities
Act”), and (vi) that purchasers to whom the Initial Purchasers initially resell
the Notes receive a copy of the Pricing Disclosure Package prior to confirmation
of such sale, the offer, sale and delivery of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by the Purchase Agreement and the Pricing
Disclosure Package do not require registration under the Securities Act, and the
Indenture does not require qualification under the Trust Indenture Act of 1939.
Such counsel expresses no opinion, however, as to any subsequent reoffer or
resale of any of the Notes.

 

10)The Company is not, and after giving effect solely to the offering and sale
of the Securities and the application of the proceeds thereof as described in
the Pricing Disclosure Package will not be, an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended.

 

In rendering such opinion, such counsel may (i) rely in respect of matters of
fact upon certificates of officers and employees of the Company and the
Subsidiaries and upon information obtained from public officials, (ii) assume
that all documents submitted to such counsel as originals are authentic, that
all copies submitted to such counsel conform to the originals thereof and that
the signatures on all documents examined by such counsel are genuine, (iii)
state that its opinion is limited to matters governed by New York law, federal
law, the DGCL or the DLLCA, and (iv) state that they express no opinion with
respect to, among other things, (A) any permits to own or operate any real or
personal property or (B) state or local taxes or tax statutes to which any
shareholders of the Company or any Subsidiary may be subject.

 

A-1-3

 

 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company and EPL, the independent
public accountants and independent reserve engineers of the Company and EPL, and
your representatives, at which the contents of the Pricing Disclosure Package
and the Final Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing upon, and
is not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in, the Pricing Disclosure Package and the Final
Offering Memorandum (except to the extent specified in the foregoing opinion),
based on the foregoing, no facts have come to such counsel’s attention that have
caused such counsel to believe that:

 

(A)            the Final Offering Memorandum, as of its date and as of the
Closing Date, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or

 

(B)             the Pricing Disclosure Package, as of the Time of Sale,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; it being
understood that such counsel expresses no statement or belief with respect to
the financial statements and related schedules, including the notes and
schedules thereto and the auditor’s reports thereon, or any other financial and
accounting and information pertaining to hydrocarbon reserves, included in, or
excluded from, Pricing Disclosure Package or the Final Offering Memorandum.

 

Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Purchase Agreement.

 

A-1-4

 

 

Schedule 1

 

1.Indenture, dated as of December 17, 2010, by and among Energy Gulf Coast,
Inc., the guarantors party thereto and Wells Fargo Bank, National Association.

 

2.Indenture, dated as of February 25, 2011, by and among Energy Gulf Coast,
Inc., the guarantors party thereto and Wells Fargo Bank, National Association.

 

3.Indenture, dated as of September 26, 2013, by and among Energy Gulf Coast,
Inc., the guarantors party thereto and Wells Fargo Bank, National Association.

 

4.Indenture, dated as of May 27, 2014, by and among Energy Gulf Coast, Inc., the
guarantors party thereto and Wells Fargo Bank, National Association.

 

5.Indenture, dated as of February 14, 2011, by and among EPL Oil & Gas, Inc.
(formerly known as Energy Partners, Ltd.), the guarantors party thereto and U.S.
Bank National Association, as amended and supplemented by:

 

a.Supplemental Indenture to Indenture, dated as of March 14, 2011

 

b.Second Supplemental Indenture to Indenture, dated as of October 31, 2012

 

c.Third Supplemental Indenture to Indenture, dated as of April 18, 2014.

 

6.Indenture, dated as of November 23, 2013, by and among Energy XXI Ltd
(formerly known as Energy XXI (Bermuda) Limited) and Wells Fargo Bank, National
Association

 

7.Second Amended and Restated First Lien Credit Agreement dated as of May 5,
2011, by and among the Energy Gulf Coast, Inc., EPL Oil & Gas, Inc., The Royal
Bank of Scotland plc, as administrative agent , and the lenders and other
parties party thereto, as amended and supplemented by:

 

a.First Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of October 4, 2011

 

b.Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012

 

c.Third Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of October 19, 2012

 

d.Fourth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of April 9, 2013

 

e.Fifth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 1, 2013

 



Schedule 1 to Opinion of Vinson & Elkins L.L.P.



 

 

 

 

f.Sixth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of September 27, 2013

 

g.Seventh Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of April 7, 2014

 

h.Eighth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 23, 2014

 

i.Ninth Amendment to Second Amended and Restated First Lien Credit Agreement,
dated as of September 5, 2014

 

j.Tenth Amendment to Second Amended and Restated First Lien Credit Agreement,
dated as of March 3, 2015

 

8.Intercompany Loan, to be dated as of May 12, 2015, by and among Energy Gulf
Coast, Inc. and EPL Oil & Gas, Inc.



 

Schedule 1 to Opinion of Vinson & Elkins L.L.P.



 

 

 

 

EXHIBIT A-2

 

Form of Gray Reed & McGraw, P.C. Opinion

 

[See attached]

 

A-2-1

 

 

[GRAY REED & MCGRAW LETTERHEAD]

 

March [__], 2015

To the Purchasers Listed on the
Signature Pages to the Purchase Agreement

Referred to Herein

 

U.S. Bank National Association, as trustee and collateral trustee

Ladies and Gentlemen:

We have acted as counsel for Energy XXI Gulf Coast, Inc., a Delaware corporation
(the “Issuer”), Energy XXI USA, Inc., a Delaware corporation (“Parent
Guarantor”), Energy XXI GOM, LLC, a Delaware limited liability company (“EXXI
GOM”), Energy XXI Texas Onshore, LLC, a Delaware limited liability company
(“EXXI Texas Onshore”), Energy XXI Onshore, LLC, a Delaware limited liability
company (“EXXI Onshore”), MS Onshore, LLC, a Delaware limited liability company
(“MS Onshore”), Energy XXI Pipeline, LLC, a Delaware limited liability company
(“EXXI Pipeline”), Energy XXI Pipeline II, LLC, a Delaware limited liability
company (“EXXI Pipeline II”), and Energy XXI Leasehold, LLC, a Delaware limited
liability company (“EXXI Leasehold”, and collectively with the Issuer, Parent
Guarantor, EXXI GOM, EXXI Texas Onshore, EXXI Onshore, MS Onshore, EXXI Pipeline
and EXXI Pipeline II, the “Obligors”), in connection with certain aspects of the
transactions contemplated by that certain Indenture, dated as of March [___],
2015 (the “Indenture”), among the Issuer, U.S. Bank National Association, as the
trustee, U.S. Bank National Association, as the collateral trustee (in such
capacity, the “Collateral Trustee”), the other Obligors party thereto and Energy
XXI Bermuda Ltd. This opinion is delivered to you pursuant to Section [__] of
that certain Purchase Agreement, dated as of March [___], 2015, by and among
(inter alios) the Issuer, the other Obligors and the purchasers listed on the
signature pages thereto.

 

In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of the following documents:

 

(i)the Second Lien Pledge and Security Agreement and Irrevocable Proxy dated as
of March [___], 2015 (the “Pledge and Security Agreement”), between the Issuer,
EXXI GOM, MS Onshore, EXXI Texas Onshore, EXXI Onshore, EXXI Pipeline, EXXI
Pipeline II, EXXI Leasehold and the Collateral Trustee;

 

 

 

 

March [__], 2015

Page 2

(ii)the Second Lien Pledge Agreement and Irrevocable Proxy dated as of March
[___], 2015 (the “Parent Pledge Agreement”) between Parent Guarantor and the
Collateral Trustee;

 

(iii)the Second Lien Security Agreement dated as of March [__], 2015 between
Parent Guarantor and the Collateral Trustee (the “Parent Security Agreement” and
collectively with the Pledge and Security Agreement and the Parent Pledge
Agreement, the “Security Documents”); and

 

(iv)Uniform Commercial Code Form UCC-1s naming the relevant Obligor as debtor
and the Collateral Trustee as secured party, in each case attached hereto as
Annex I (“Filing Statements”).

 

We have examined originals or copies (certified or otherwise identified to our
satisfaction) of such corporate and limited liability company (as applicable)
records, agreements, documents and other instruments, and such certificates or
comparable documents of public officials and of officers and representatives of
the Obligors, and have made such inquiries of such officers and representatives,
as we have deemed relevant and necessary as a basis for the opinions hereinafter
set forth. In such examination, we have assumed the genuineness of all
signatures, the legal capacity of all natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as certified, conformed or photostatic copies and
the authenticity of the originals of such latter documents. As to all questions
of fact material to these opinions, we have made no independent investigation of
such facts and we have relied upon certificates or comparable documents of
officers and representatives of the Obligors and upon the representations and
warranties of the Obligors contained in the Security Documents. We have also
assumed (i) the valid existence of each of the Obligors, (ii) that the Obligors
have the requisite corporate or limited liability company (as the case may be)
power and authority to enter into and perform the Security Documents, (iii) the
due authorization, execution and delivery of the Security Documents by the
parties thereto, (iv) that the laws of any jurisdiction other than the laws that
are the subject of this opinion letter do not affect the terms of the Security
Documents, and (v) that none of the Collateral (as defined in the respective
Security Documents) consists of, or will consist of, consumer goods, equipment
used in farming operations, farm products, crops, timber or beneficial interests
in a trust or decedent’s estate. As used herein, “to our knowledge” and “of
which we are aware” mean the conscious awareness of facts or other information
by any lawyer in our firm actively involved in the transactions contemplated by
the Indenture and the Security Documents.

 

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

 

 

 



March [__], 2015

Page 3

1.         Each of the Security Documents constitutes the legal, valid and
binding obligation of each Obligor which is a party thereto, enforceable against
each such Obligor as applicable in accordance with its terms. No opinion is
expressed in this paragraph 1 as to the attachment, perfection or priority of
any liens granted pursuant to the Security Documents. 

 

2.         (a)         The execution and delivery by each Obligor which is a
party thereto of the Pledge and Security Agreement creates in favor of the
Collateral Trustee, for the benefit of the Secured Parties (as defined in the
Pledge and Security Agreement), a valid security interest in the Collateral (as
defined in the Pledge and Security Agreement), as security for the Secured
Obligations (as defined in the Pledge and Security Agreement). Assuming the
filing of the Filing Statements with the Secretary of State of the State of
Delaware, such security interest is perfected, to the extent a security interest
in the Collateral (as defined in the Pledge Security Agreement) may be perfected
by the filing of a financing statement under the Uniform Commercial Code in
effect in the State of Delaware (the “DE UCC”).

 

(b)         The execution and delivery by Parent Guarantor of the Parent
Security Agreement creates in favor of the Collateral Trustee, for the benefit
of the Secured Parties (as defined in the Parent Security Agreement), a valid
security interest in the Collateral (as defined in the Parent Security
Agreement), as security for the Secured Obligations (as defined in the Parent
Security Agreement). Assuming the filing of the Filing Statements with the
Secretary of State of the State of Delaware, such security interest is
perfected, to the extent a security interest in the Collateral (as defined in
the Parent Security Agreement) may be perfected by the filing of a financing
statement under the DE UCC.

 

(c)         The execution and delivery by Parent Guarantor of the Parent Pledge
Agreement and by the other Obligors of the Pledge and Security Agreement creates
in favor of the Collateral Trustee, for the benefit of the Secured Parties (as
defined in each thereof), a valid lien on and security interest in the Pledged
Interests (as defined in each thereof), as security for the Secured Obligations
(as defined in each thereof). Assuming (i) delivery in the State of New York or
in the State of Texas to the Collateral Trustee of all certificates that
represent the Pledged Interests (as defined in each of the Parent Pledge
Agreement and the Pledge and Security Agreement), together with stock powers
properly executed in blank with respect thereto, and (ii) that the Collateral
Trustee was without notice of any adverse claim (as such phrase is defined in
Section 8-105 of the Uniform Commercial Code in effect in the State of New York
(the “NY UCC”) or in Section 8-105 of the Uniform Commercial Code in effect in
the State of Texas (the “TX UCC” and, together with the NY UCC and the DE UCC,
the “UCC”)) with respect to the Pledged Interests (as defined in each of the
Parent Pledge Agreement and the Pledge and Security Agreement), such security
interest is perfected and is free of any adverse claim.

 

 

 

 

March [__], 2015

Page 4

 

The opinions in subparagraph (a) and (b) and, with respect to subclauses A and F
below, subparagraph (c) are subject to the following exceptions:

 

A.         that with respect to rights in the Collateral (as defined in the
Parent Pledge Agreement, Parent Security Agreement and the Pledge and Security
Agreement, as applicable) of any Obligor, we express no opinion as to whether
(and have assumed that) such Obligor has, and has the power to transfer, rights
in the Collateral (as defined therein) which it is purporting to grant a
security interest sufficient for attachment of such security interest within the
meaning of the UCC;

 

B.         that with respect to any Collateral (as defined in the Parent Pledge
Agreement, Parent Security Agreement and the Pledge and Security Agreement, as
applicable) as to which the perfection of a lien or security interest is
governed by the laws of any jurisdiction other than the State of New York, the
State of Texas or the State of Delaware, we express no opinion;

 

C.         that with respect to any Collateral (as defined in the Parent Pledge
Agreement, Parent Security Agreement and the Pledge and Security Agreement, as
applicable) which is or may become fixtures (as defined in Section 9-102(a)(41)
of the UCC) or a commercial tort claim (as defined in Section 9-102(a)(13) of
the UCC), we express no opinion under this paragraph;

 

D.         that the Collateral Trustee has acquired its interests in the
Collateral (as defined in the Parent Pledge Agreement, Parent Security Agreement
and the Pledge and Security Agreement, as applicable) for value within the
meaning of the UCC;

 

E.         that the descriptions of Collateral (as defined in the Parent Pledge
Agreement, Parent Security Agreement and the Pledge and Security Agreement, as
applicable) contained in, or attached as schedules to, the Parent Pledge
Agreement, Parent Security Agreement and the Pledge and Security Agreement, as
applicable, accurately describe (for the purposes of attachment and perfection
of security interests) the collateral intended to be covered thereby; and

 

F.         that with respect to any Collateral (as defined in the Parent Pledge
Agreement, Parent Security Agreement and the Pledge and Security Agreement, as
applicable) that is subject to a state statute or a statute, regulation or
treaty of the United States referred to in Section 9-311(a) of the UCC, we
express no opinion.

 

The opinion set forth in subparagraph (c) is also subject to the following
exceptions:

 

 

 

 

March [__], 2015

Page 5

 

G.         that with respect to (i) federal tax liens accorded priority under
law and (ii) liens created under Title IV of the Employee Retirement Income
Security Act of 1974 which are properly filed after the date hereof, we express
no opinion as to the relative priority of such liens and the security interests
created by the Parent Pledge Agreement and the Pledge and Security Agreement or
as to whether such liens may be adverse claims; and

 

H.         that with respect to any claim (including for taxes) in favor of any
state or any of its respective agencies, authorities, municipalities or
political subdivisions which claim is given lien status and/or priority under
any law of such state, we express no opinion as to the relative priority of such
liens and the security interests created by the Parent Pledge Agreement and the
Pledge and Security Agreement or as to whether such liens may be adverse claims.

 

In addition, the opinions in subparagraphs (a), (b) and (c) are subject to (i)
the limitations on perfection of security interests in proceeds resulting from
the operation of Section 9-315 of the UCC; (ii) the limitations with respect to
buyers in the ordinary course of business imposed by Sections 9-318 and 9-320 of
the UCC; (iii) the limitations with respect to documents, instruments and
securities imposed by Section 8-302 and 9-331 of the UCC; (iv) the provisions of
Section 9-203(a) of the UCC relating to the time of attachment; and (v) Section
552 of Title 11 of the United States Code (the “Bankruptcy Code”) with respect
to any Collateral (as defined in the Parent Pledge Agreement and the Pledge and
Security Agreement, as applicable) acquired by any of the Obligors subsequent to
the commencement of a case against or by any such Obligor under the Bankruptcy
Code.

 

We further assume that all filings will be timely made and duly filed as
necessary (i) in the event of a change in the name, identity or corporate or
limited liability company (as the case may be) structure of any Obligor, (ii) in
the event of a change in the location of any Obligor and (iii) to continue to
maintain the effectiveness of the original filings.

 

All of the foregoing opinions are submitted subject to the following
qualifications:

 

 

 

 

March [__], 2015

Page 6

 

The obligations of the Obligors under each of the Security Documents and the
provisions of each thereof is subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and are further qualified by the following
exceptions: (A) rights to indemnification and contribution thereunder may be
limited by federal or state securities laws or public policy relating thereto;
(B) certain remedial provisions of the Security Documents are or may be
unenforceable in whole or in part under the laws of either or both of the States
of New York and Texas, but the inclusion of such provisions does not affect the
validity of the Security Documents, and the Security Documents contain adequate
provisions for the practical realization of the rights and benefits afforded
thereby; and we express no opinion with respect to the validity or
enforceability of the following provisions to the extent that they are contained
in the Security Documents: (1) any provision releasing, exculpating or exempting
a party from liability for its own gross negligence or to the extent the same
are inconsistent with public policy; (2) any provision purporting to waive,
subordinate or not give effect to rights to notice, demands, legal defenses or
other rights or benefits that cannot be waived, subordinated or rendered
ineffective under applicable law; (3) any provision providing rights of set-off
(and similar such rights); (4) any provision providing for liquidated damages;
(5) any provision purporting to render void and of no effect any transfers of
any Obligor’s rights in any collateral in violation of the terms of the Security
Documents; (6) any provision relating to powers of attorney, subrogation or
severability; (7) any provision restricting access to courts or purporting to
affect the jurisdiction or venue of courts (other than (i) the courts of the
State of New York with respect to Security Documents governed by the laws of the
State of New York and (ii) the courts of the State of Texas with respect to
Security Documents governed by the laws of the State of Texas); (8) any
provision purporting to exclude all conflicts-of-law rules; (9) any provision
providing that decisions by a party are conclusive or may be made in its sole
discretion; and (10) any provision in any of the Security Documents that
purports to prohibit, restrict or condition the assignment thereof, to the
extent that such restriction on assignability is governed by Sections 9-406
through 9-409 of the UCC.

 

Insofar as our opinion set forth in paragraph 1 above relates to the
enforceability under the laws of the State of New York of the provisions of the
Security Documents choosing the laws of the State of New York as the governing
law thereof, such opinion is rendered solely in reliance upon the Act of July
19, 1984, ch. 421, 1984 McKinney’s Sess. Law of N.Y. 1406 (codified at N.Y. Gen.
Oblig. Law §5-1401 (McKinney 1989)) (the “Act”) and is subject to the
qualifications that such enforceability (i) as specified in the Act, does not
apply to the extent provided to the contrary in subsection two of Section 1-105
of the NY UCC, (ii) may be limited by public policy considerations of any
jurisdiction in which enforcement of such provisions is sought and (iii) is
subject to any United States Constitution requirement under the Full Faith and
Credit Clause or the Due Process Clause thereof or the exercise of applicable
judicial discretion of any court (other than a state court of the State of New
York) in favor of another jurisdiction.

 

We express no opinion with respect to usury laws.

 

 

 

 

March [__], 2015

Page 7

 

The opinions expressed herein are limited to the laws of the States of New York
and Texas, the Delaware General Corporation Laws (as amended) and the Delaware
Limited Liability Company Act (as amended), Article 8 and Article 9 of the DE
UCC and the federal laws of the United States, and we express no opinion as to
the effect on the matters covered by this letter of the laws of any other
jurisdiction.

 

This opinion letter is rendered as of the date set forth above, and we assume no
obligation (and disclaim any obligation) to supplement or update this opinion
letter if any applicable law changes after the date hereof or if we become aware
of any facts that might change the opinions expressed herein after the date
hereof.

 

The opinions expressed herein are rendered solely for your benefit and the
benefit of your permitted successors and assigns in connection with the
transactions described herein. Those opinions may not be used or relied upon by
any other person without our prior written consent, however, you may deliver
this letter or any copies hereof to (i) counsel of the addressees (and their
permitted successors and assigns), (ii) any regulatory authority having
jurisdiction over such persons, (iii) any person, as required to comply with
legal process or applicable law and (iv) any person to the extent relevant in
any judicial or arbitration proceeding.

 

Very truly yours,

 

 

 

 

Annex I

 

Filing Statements

 

[see attached]

 

 

 

 

EXHIBIT A-3

 

Form of Bo Boyd, Senior Vice President of Law Opinion

 

1)The Company is not a party to any legal or governmental action or proceeding
that challenges the validity or enforceability, or seeks to enjoin the
performance, of the Purchase Agreement and there are no actions, suits, claims,
investigations or proceedings pending, threatened or, to my knowledge,
contemplated to which the Company, any of the Initial Guarantors, any of the EPL
Entities or any of their respective directors or officers is or would be a party
or to which any of their respective properties is or would be subject at law or
in equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency which would be required
to be described in the Pricing Disclosure Package and the Final Offering
Memorandum if the offering and sale of the Notes were registered under the
Securities Act, but are not so described.

 

2)The Company, each of the Initial Guarantors and each of the EPL Entities is in
good standing or is duly qualified to do business as a foreign corporation or
limited liability company, as the case may be, in each jurisdiction set forth
opposite its name on Annex A hereto.

 

3)The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the headings “Risk Factors,” “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and “Business,”
insofar as such statements constitute summaries of documents or legal
proceedings or refer to matters of law or legal conclusions, constitute accurate
summaries of such documents, legal proceedings and laws in all material
respects.

 

In rendering such opinion, such counsel may (i) rely in respect of matters of
fact upon certificates of officers and employees of the Parent, the Company and
the Subsidiaries and upon information obtained from public officials, (ii)
assume that all documents submitted to such counsel as originals are authentic,
that all copies submitted to such counsel conform to the originals thereof and
that the signatures on all documents examined by such counsel are genuine, (iii)
state that its opinion is limited to matters governed by federal law and the
Delaware General Corporation Law and the Delaware Limited Liability Company Act,
and (iv) state that they express no opinion with respect to (A) any permits to
own or operate any real or personal property or (B) state or local taxes or tax
statutes to which any shareholders of the Company or any Subsidiary may be
subject.

 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company and EPL, the independent
public accountants and independent reserve engineers of the Company and EPL and
your representatives, at which the contents of the Pricing Disclosure Package
and the Final Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing upon, and
is not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in, the Pricing Disclosure Package and the Final
Offering Memorandum (except to the extent specified in the foregoing opinion),
based on the foregoing, no facts have come to such counsel’s attention that have
caused such counsel to believe that:

 

A-3-1

 

 

(A)         the Final Offering Memorandum, as of its date and as of the Closing
Date, contained or contains an untrue statement of a material fact or omitted or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading,

 

(B)          the Pricing Disclosure Package, as of the Time of Sale, contained
any untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or

 

it being understood that such counsel expresses no statement or belief with
respect to the financial statements and related schedules, including the notes
and schedules thereto and the auditor’s reports thereon, or any other financial
and accounting and information pertaining to hydrocarbon reserves, included in,
or excluded from, Pricing Disclosure Package or the Final Offering Memorandum.

 

Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Purchase Agreement.

 

A-3-2

 

 

ANNEX A TO EXHIBIT A-3

 

Good Standing and Foreign Qualification

 

 

Name:

Jurisdiction:

Foreign
Qualification

Energy XXI Ltd   Bermuda   None Anglo-Suisse Offshore Pipeline Partners, LLC  
Delaware   LA Delaware EPL of Texas, LLC   Delaware   TX Energy Partners Ltd.,
LLC   Delaware     Energy XXI Gulf Coast, Inc.   Delaware   LA Energy XXI GOM,
LLC   Delaware   LA, TX Energy XXI Leasehold, LLC   Delaware   LA Energy XXI
Onshore, LLC   Delaware   LA, TX Energy XXI Pipeline, LLC   Delaware   LA Energy
XXI Pipeline II, LLC   Delaware   LA Energy XXI Texas Onshore, LLC   Delaware  
LA, TX Energy XXI USA, Inc.   Delaware   LA EPL of Louisiana, L.L.C.   Louisiana
    EPL Oil & Gas, Inc.   Delaware   LA, MS, TX, UT EPL Pioneer Houston, Inc.  
Texas     EPL Pipeline, L.L.C.   Delaware   LA MS Onshore, LLC   Delaware   MS
Nighthawk, L.L.C.   Louisiana    

 

A-3-3

 

 

EXHIBIT A-4

 

Form of Appleby Law Opinion

 

1)The Parent is an exempted company incorporated with limited liability and
existing in good standing under the laws of Bermuda. The Parent possesses the
capacity to sue and be sued in its own name and to own the shares of Energy XXI
(US Holdings) Limited and participate in the [Energy XXI (Bermuda) Limited]
Long-Term Incentive Plan, which we are informed are its sole business
activities.

 

2)The Parent has all requisite corporate power and authority to enter into,
execute, deliver, and perform its obligations under the Purchase Agreement, the
Indenture and its Guarantee (collectively, the “Subject Agreements”),2 and to
take all action as may be necessary to complete the transactions contemplated
thereby.

 

3)The execution, delivery and performance by the Parent of the Subject
Agreements to which it is a party and the transactions contemplated thereby have
been duly authorised by all necessary corporate action on the part of the
Parent.

 

4)The Subject Agreements to which the Parent is a party have been duly executed
by the Parent and each (with respect to the Guarantee, when the Notes are issued
and delivered against payment therefor in accordance with the terms of the
Purchase Agreement and Indenture and authenticated in the manner provided in the
Indenture) constitutes legal, valid and binding obligations of the Parent,
enforceable against the Parent in accordance with its terms.

 

5)No consent, license or authorisation of, filing with, or other act by or in
respect of, any governmental authority or court of Bermuda is required to be
obtained by the Parent in connection with the execution, delivery or performance
by the Parent of the Subject Agreements or to ensure the legality, validity,
admissibility into evidence or enforceability as to the Parent, of the Subject
Agreements.

 

6)The execution, delivery and performance by the Parent of the Subject
Agreements and the transactions contemplated thereby do not and will not
violate, conflict with or constitute a default under (i) any requirement of any
law or any regulation of Bermuda or (ii) the organizational documents of the
Parent.

 

 



2 NTD: Subject to update based upon any collateral documents to which Parent
will be party.



A-4-1

 

 

7)The transactions contemplated by the Subject Agreements are not subject to any
currency deposit or reserve requirements in Bermuda. The Parent has been
designated as “non-resident” for the purposes of the Exchange Control Act 1972
and regulations made thereunder, and there is no restriction or requirement of
Bermuda binding on the Parent which limits the availability or transfer of
foreign exchange (i.e. monies denominated in currencies other than Bermuda
dollars) for the purposes of the performance by the Parent of its obligations
under the Subject Agreements.

 

8)The choice of the laws of New York as the proper law to govern the Subject
Agreements is a valid choice of law under Bermuda law and such choice of law
would be recognised, upheld and applied by the courts of Bermuda as the proper
law of the Subject Agreements in proceedings brought before them in relation to
the Subject Agreements, provided that (i) the point is specifically pleaded;
(ii) such choice of law is valid and binding under the laws of the New York; and
(iii) recognition would not be contrary to public policy as that term is
understood under Bermuda law.

 

9)The submission by the Parent to the jurisdiction of the courts of New York
pursuant to the Subject Agreements is not contrary to Bermuda law and would be
recognised by the courts of Bermuda as a legal, valid and binding submission to
the jurisdiction of the courts of New York, if such submission is accepted by
such courts and is legal, valid and binding under the laws of New York.

 

10)A final and conclusive judgment of a competent foreign court against the
Parent based upon the Subject Agreements (other than a court of jurisdiction to
which The Judgments (Reciprocal Enforcement) Act 1958 applies, and it does not
apply to the courts of New York) under which a sum of money is payable (not
being a sum payable in respect of taxes or other charges of a like nature, in
respect of a fine or other penalty, or in respect of multiple damages as defined
in The Protection of Trading Interests Act 1981) may be the subject of
enforcement proceedings in the Supreme Court of Bermuda under the common law
doctrine of obligation by action on the debt evidenced by the judgment of such
competent foreign court. A final opinion as to the availability of this remedy
should be sought when the facts surrounding the foreign court’s judgment are
known, but, on general principles, we would expect such proceedings to be
successful provided that:

 

a)the court which gave the judgment was competent to hear the action in
accordance with private international law principles as applied in Bermuda; and

 

b)the judgment is not contrary to public policy in Bermuda, has not been
obtained by fraud or in proceedings contrary to natural justice and is not based
on an error in Bermuda law.

 

Enforcement of such a judgment against assets in Bermuda may involve the
conversion of the judgment debt into Bermuda dollars, but the Bermuda Monetary
Authority has indicated that its present policy is to give the consents
necessary to enable recovery in the currency of the obligation.

 

11)Based solely upon the Company Search and the Litigation Search:

 

A-4-2

 

 

a)no litigation, administrative or other proceeding of or before any
governmental authority of Bermuda is pending against the Parent; and

 

b)no notice to the Registrar of Companies of the passing of a resolution of
members or creditors to wind up or the appointment of a liquidator or receiver
has been given. No petition to wind up the Parent or application to reorganise
its affairs pursuant to a Scheme of Arrangement or application for the
appointment of a receiver has been filed with the Supreme Court.

 

12)The Parent has received an assurance from the Ministry of Finance granting an
exemption, until 28 March 2016, from the imposition of tax under any applicable
Bermuda law computed on profits or income or computed on any capital asset, gain
or appreciation, or any tax in the nature of estate duty or inheritance tax,
provided that such exemption shall not prevent the application of any such tax
or duty to such persons as are ordinarily resident in Bermuda and shall not
prevent the application of any tax payable in accordance with the provisions of
the Land Tax Act 1967 or otherwise payable in relation to land in Bermuda leased
to the Parent. There are, subject as otherwise provided in this opinion, no
Bermuda taxes, stamp or documentary taxes, duties or similar charges now due, or
which could in the future become due, in connection with the execution,
delivery, performance or enforcement of the Subject Agreements or the
transactions contemplated thereby, or in connection with the admissibility in
evidence thereof and the Parent is not required by any Bermuda law or regulation
to make any deductions or withholdings in Bermuda from any payment it may make
thereunder.

 

A-4-3

 

 

EXHIBIT B

Form of CFO Certificate

 

I, Bruce W. Busmire, do hereby certify that (i) I am the Chief Financial Officer
of Energy XXI Ltd (“Parent”), the parent company of Energy XXI Gulf Coast, Inc.,
a Delaware corporation (the “Company”), (ii) I am providing this certificate in
connection with the offering by the Company of $1,450,000,000 in aggregate
principal amount of its Senior Second Lien Secured Notes due 2020 (the “Notes”)
pursuant to a preliminary offering memorandum dated March 3, 2015 (the
“Preliminary Offering Memorandum”), (iii) capitalized terms used herein but not
defined have the meanings set forth in the Preliminary Offering Memorandum and
(iv) I am providing this certificate in my capacity as Chief Financial Officer
and not personally:

 

A.        I have (1) reviewed the reserve and operating data included in the
Preliminary Offering Memorandum (a) under “Offering Memorandum Summary—Our
Company” (other than the reserves and operating data of “EXXI total” as of June
30, 2014) and (b) under the caption “Offering Memorandum Summary—Summary Reserve
and Pro Forma Operating Data” (other than the reserves and operating data of
“EXXI” as of June 30, 2014, June 30, 2013 and June 30, 2012) (collectively, the
“Operating Data”), (2) made appropriate inquiries of members of management of
the Company and EPL who had responsibility for such statements and data with
respect thereto and (3) made such further investigations that I have deemed
necessary in order to make the representations herein.

 

B.        Based on my review, inquiries and investigations as set forth above,
nothing has come to my attention to lead me to believe that (A) the Operating
Data are not accurate statements of the reserves or operating data for the
periods set forth therein or (B) any material modifications should be made to
any such information.

 

In witness whereof this certificate has been executed and delivered by the chief
financial officer of the Parent, the parent company of the Company, on this 5th
day of March, 2015.

 

    Bruce W. Busmire   Chief Financial Officer   Energy XXI Ltd    

 

Exhibit B-1

 

 

ANNEX I

 

Pricing Supplement

 

[see attached]

 

Annex I-1

 

 

Energy XXI Gulf Coast, Inc.

 

11.000% Senior Secured Second Lien Notes due 2020

 

March 5, 2015

 

Pricing Supplement dated March 5, 2015 to the Preliminary Offering Memorandum
dated March 3, 2015 of Energy XXI Gulf Coast, Inc.  This Pricing Supplement is
qualified in its entirety by reference to the Preliminary Offering
Memorandum.  The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum.  Capitalized terms used in
this Pricing Supplement but not defined herein have the meanings given to them
in the Preliminary Offering Memorandum.   Issuer: Energy XXI Gulf Coast, Inc., a
Delaware corporation     Guarantee Existing subsidiaries (other than EPL Oil &
Gas, Inc. and its subsidiaries), Energy XXI Ltd (ultimate parent company) and
certain future material domestic subsidiaries. Energy XXI USA, Inc. (direct
parent company) on a non-recourse basis limited to the value of equity interests
in Energy XXI Gulf Coast, Inc. that Energy XXI USA, Inc. pledges to secure its
guarantee and the Grand Isle Assets that it grants a security interest in to
secure its guarantee.     Security Description: 11.000% Senior Secured Second
Lien Notes due 2020     Aggregate Principal Amount Offered: $1,450,000,000
(upsized from $1,250,000,000)     Maturity: March 15, 2020     Coupon: 11.000%  
  Offering Price: 96.313%     Yield to Maturity: 12.000%     Spread to Benchmark
Treasury: 1,040 bps     Benchmark Treasury: UST 1.125% due March 31, 2020    
Gross Proceeds: $1,396,538,500     Net Proceeds (after initial purchasers’
discount and estimated offering expenses): $1,359,305,000     Interest Payment
Dates: March 15 and September 15, beginning September 15, 2015     Record Dates:
March 1 and September 1 of each year     Change of Control: Put right at 101%
plus accrued and unpaid interest

 

Annex I-1

 

 



Make Whole Redemption: Make whole redemption prior to September 15, 2017 at a
make-whole redemption price plus accrued and unpaid interest     Equity
Claw-Back: Up to 35% at 111.000% plus accrued and unpaid interest prior to
September 15, 2017     Optional Redemption: On and after September 15, 2017,
optional redemption at the redemption prices (expressed as percentage of
principal amount) set forth below, plus accrued and unpaid interest, if redeemed
during the periods indicated below:

 

Period

Percentage

    Sep. 15, 2017 through Mar. 14, 2018   108.250 %   Mar. 15, 2018 through Nov.
14, 2018   105.500 %   Nov. 15, 2018 through July 14, 2019   102.750 %   July
15, 2019 and thereafter  

100.000

%

 

Trade Date: March 5, 2015     Settlement Date: March 12, 2015 (T+5)    
Denominations: Minimum denominations of $2,000 plus integral multiples of $1,000
    Distribution: Rule 144A; no registration rights     CUSIP/ISIN Numbers:
29276K AV3/US29276KAV35     Joint Physical Book-Running Managers: Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc., Wells Fargo Securities, LLC
and Imperial Capital, LLC     Joint Book-Running Managers: UBS Securities LLC,
Citigroup Global Markets Inc., RBS Securities Inc. and Jefferies LLC    
Co-Managers:

Capital One Securities, Inc., Scotia Capital (USA) Inc., Natixis Securities
Americas LLC, Regions Securities LLC and TD Securities (USA) LLC

ABN AMRO Securities (USA) LLC, Comerica Securities, Inc., Fifth Third
Securities, Inc., KeyBanc Capital Markets Inc., Santander Investment Securities
Inc. and SMBC Nikko Securities America, Inc.

Barclays Capital Inc., CIBC World Markets Corp., Credit Agricole Securities
(USA) Inc., IBERIA Capital Partners L.L.C. and PNC Capital Markets LLC



  

Additional Information

 

The last sentence of the third paragraph under “Special Mandatory Offers to
Purchase” on page 101 of the Preliminary Offering Memorandum is amended to read
as follows:

 

“No later than the Business Day following the occurrence of a Triggering Event,
the Company will mail a notice to each Holder and the Trustee describing the
Triggering Event and offering to repurchase notes as of the purchase date
specified in the notice, which date will be no earlier than 20 Business Days and
no later than 30 Business Days from the date such notice is mailed, pursuant to
the procedures required by the indenture and described in such notice.”

 

 

 

 

Subsection (1) and the introductory paragraph of subsection (2) of the
definition of “Parity Lien Debt” on page 134 of the Preliminary Offering
Memorandum are amended to read as follows, respectively:

 

“(1) the notes issued on the date of the indenture and Guarantees thereof;” and

 

“(2) any other Indebtedness (other than intercompany Indebtedness owing to
Parent or its Subsidiaries) of the Company or any Subsidiary Guarantor
(including additional notes and Guarantees thereof) (and Indebtedness in the
form of guarantees by Parent and Intermediate Holdco of Parity Lien Debt of the
Company and the Subsidiary Guarantors) that is secured equally and ratably with
the notes by a Parity Lien that was permitted to be incurred and so secured
under each applicable Secured Debt Document; provided that, in the case of any
Indebtedness referred to in clause (2) of this definition (other than additional
notes issued under the indenture):”

 

Subsections (1) and (3) of the definition of “Permitted Liens” on page 136 of
the Preliminary Offering Memorandum are amended to read as follows,
respectively:

 

“(1) Liens on any property or assets securing Priority Lien Debt or Parity Lien
Debt under Credit Facilities incurred under clause (1) of the definition of
‘‘Permitted Debt”; and

 

“(3) Liens on any property or assets of the Company and any Guarantor securing
the notes issued on the Issue Date and the Guarantees thereof;”

 

Subsection (23) of the definition of “Permitted Liens” on page 138 is amended to
read as follows:

 

“(23) [Reserved].”

 

Original Issue Discount

 

The notes will be treated as issued with original issue discount (“OID”) for
U.S. federal income tax purposes because the difference between the principal
amount of the notes and their issue price is equal to or greater than a
specified de minimis amount (an amount equal to 0.25% of the principal amount of
the notes multiplied by the number of complete years to maturity of the notes).
The total amount of OID is equal to such difference.

 

The information in this term sheet supplements the Issuer’s Preliminary Offering
Memorandum and supersedes the information (including financial information) in
the Preliminary Offering Memorandum to the extent inconsistent with the
Preliminary Offering Memorandum. This term sheet is qualified in its entirety by
reference to the Preliminary Offering Memorandum.

 

This Pricing Supplement is strictly confidential and has been prepared by the
Issuer solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This Pricing Supplement is
personal to each offeree and does not constitute an offer to any other person or
the public generally to subscribe for or otherwise acquire the securities. This
Pricing Supplement does not purport to be a complete description of the
securities described in the Preliminary Offering Memorandum or the offering.
Please refer to the Preliminary Offering Memorandum, as modified by this Pricing
Supplement, for a complete description of the securities.

 

The securities have not been, and will not be, registered under the Securities
Act of 1933, as amended (the “Securities Act”), and are being offered only to
“qualified institutional buyers” as defined in Rule 144A under the Securities
Act, and this communication is only being distributed to such persons.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

 

Any legend, disclaimer or other notice that may appear below is not applicable
to this communication and should be disregarded. Such legend, disclaimer or
notice was automatically generated as a result of this communication being sent
by Bloomberg or another email system.

 

 

 

 

ANNEX II

 

Company Additional Written Communications

 

None.

 

Annex II-1

 